Exhibit 10.2

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of April 28, 2016 (this “Agreement”), is made
and entered into by and among Cousins Properties Incorporated, a Georgia
corporation (“Cousins”) and the stockholders of Parkway Properties, Inc., a
Maryland corporation (“Parkway”) that are listed on Schedule A hereto (each, a
“Stockholder” and, collectively, the “Stockholders”).

RECITALS

WHEREAS, concurrently with the execution and delivery of this Agreement,
Parkway, Parkway Properties LP, a Delaware limited partnership (“Parkway LP”),
Cousins and Clinic Sub Inc., a Maryland corporation and wholly owned subsidiary
of Cousins (“Merger Sub”), are entering into an Agreement and Plan of Merger
(the “Merger Agreement”), that provides, among other things, for the merger of
Parkway with and into Merger Sub (the “Merger”), upon the terms and subject to
the conditions set forth in the Merger Agreement;

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, (i) the Stockholders have, concurrently with the execution and
delivery of this Agreement, entered into a Stockholders Agreement with Cousins
in the form attached hereto as Exhibit A (the “Cousins Stockholders Agreement”)
and (ii) Cousins will cause HoustonCo (as defined in the Merger Agreement) to
enter into a Stockholders Agreement with the Stockholders in the form attached
hereto as Exhibit B (the “HoustonCo Stockholders Agreement”);

WHEREAS, as a condition and an inducement to Cousins’ willingness to enter into
the Merger Agreement, Cousins has required that the Stockholders agree, and the
Stockholders have agreed to, enter into this Agreement with respect to all
common stock, par value $0.001 per share, of Parkway (the “Parkway Common
Stock”) that the Stockholders own, if any, beneficially (as defined in Rule
13d-3 under the Exchange Act) or of record;

WHEREAS, the Stockholders are the beneficial or record owners, and have either
sole or shared voting power over, such number of shares of the Parkway Common
Stock (the “Parkway Stock”) as is indicated opposite each such Stockholder’s
name on Schedule A attached hereto; and

WHEREAS Cousins desires that the Stockholders agree, and the Stockholders are
willing to agree, subject to the limitations herein, not to Transfer (as defined
below) any of their Subject Securities (as defined below), and to vote their
Subject Securities in a manner so as to facilitate consummation of the Merger.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.

 



--------------------------------------------------------------------------------

“Expiration Time” shall mean the earliest to occur of (i) the approval and
adoption of the Merger Agreement (and the approval of all other proposals
covered by Section 3(i) of this Agreement) at the Parkway Stockholders Meeting,
(ii) such date and time as the Merger Agreement shall be terminated pursuant to
Article VII thereof, (iii) the date that any amendment to, or waiver of,
Parkway’s rights under the Merger Agreement is effected without the
Stockholders’ consent (which shall not be unreasonably withheld, conditioned or
delayed) that decreases the Exchange Ratio or otherwise diminishes the merger
consideration payable to holders of Parkway Common Stock, or (iv) the
termination of this Agreement by mutual written consent of the parties hereto.

“Permitted Transfer” shall mean, in each case, with respect to each Stockholder,
so long as (i) such Transfer is in accordance with applicable Law and (ii) such
Stockholder is in compliance with this Agreement, any Transfer of Subject
Securities by the Stockholder to another Stockholder or to an Affiliate of such
Stockholder, so long as such Affiliate, in connection with such Transfer,
executes a joinder to this Agreement pursuant to which such Affiliate agrees to
become a party to this Agreement and be subject to the restrictions applicable
to such Stockholder and otherwise become a party for all purposes of this
Agreement; provided that no such Transfer shall relieve the transferring
Stockholder from its obligations under this Agreement, other than with respect
to the Parkway Stock transferred in accordance with the foregoing provision.

“Subject Securities” shall mean, collectively, the Parkway Stock and the New
Parkway Stock.

“Transfer” shall mean (i) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any contract, option or other arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of Law or otherwise), of any Subject Securities
(or any security convertible or exchangeable into Subject Securities) or
interest in any Subject Securities, excluding, for the avoidance of doubt, entry
into this Agreement, or (ii) entering into any swap or any other agreement,
transaction or series of transactions that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
capital stock or interest in capital stock, whether any such swap, agreement,
transaction or series of transactions is to be settled by delivery of
securities, in cash or otherwise. For purposes of this Agreement, “capital
stock” shall include interests in a limited partnership.

2. Agreement to Retain Parkway Stock.

2.1 Transfer and Encumbrance of Subject Securities. Other than a Permitted
Transfer, hereafter until the Expiration Time, the Stockholders agree, with
respect to any Subject Securities beneficially owned by the Stockholders, not to
(i) Transfer any such Subject Securities, or (ii) deposit any such Subject
Securities into a voting trust or enter into a voting agreement or arrangement
with respect to such Subject Securities or grant any proxy (except as otherwise
provided herein) or power of attorney with respect thereto.

 

-2-



--------------------------------------------------------------------------------

2.2 Additional Purchases. The Stockholders agree that any Parkway Common Stock
and other capital shares of Parkway that such Stockholder purchases or otherwise
acquires or with respect to which such Stockholder otherwise acquires sole
voting power (or with respect to which the Stockholders collectively acquire
sole voting power) after the execution of this Agreement and prior to the
Expiration Time (the “New Parkway Stock”) shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted the
Parkway Stock.

2.3 Unpermitted Transfers. Any Transfer or attempted Transfer of any Subject
Securities in violation of this Section 2 shall, to the fullest extent permitted
by Law, be null and void ab initio. Notwithstanding the foregoing or any other
provision in this Agreement to the contrary, to the extent any of the Subject
Securities held by a Stockholder subject to any Lien (as set forth on Schedule A
hereto) become subject to foreclosure, forfeiture or other similar proceedings
(other than in an attempt to evade the provisions of this Agreement), thereby
causing such Stockholder to be unable to comply with its obligations under this
Agreement with respect to such securities, such Stockholder shall not be deemed
to be in breach of this Agreement with respect to such Stockholder’s obligations
with respect to such Parkway Stock.

3. Agreement to Vote and Approve. Hereafter until the Expiration Time, at every
meeting of the stockholders of Parkway called with respect to any of the
following matters, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of Parkway with
respect to any of the following matters, the Stockholders shall, or shall cause
the holder of record on any applicable record date to (including via proxy),
vote the Parkway Stock and any New Parkway Stock owned by the
Stockholder: (i) in favor of the Merger and in favor of the adoption and
approval of the Merger Agreement and in favor of any other proposals in
connection with the transactions contemplated by the Merger Agreement
(including, without limitation, the HoustonCo Distribution and any changes to
the governing documents of Cousins, Parkway or HoustonCo proposed in connection
with the Reorganization, the Merger, the HoustonCo Distribution and the other
transactions contemplated by the Merger Agreement), and (ii) against (a) any
action or agreement that would reasonably be expected to result in any condition
to the consummation of the Merger as set forth in Article VI of the Merger
Agreement not being fulfilled, (b) any merger agreement, merger or Acquisition
Proposal (other than the Merger Agreement and the Merger) and (c) any action
which could reasonably be expected to materially delay, materially postpone or
materially adversely affect the consummation of the transactions contemplated by
the Merger Agreement (including the HoustonCo Distribution) or dilute in any
material respect the benefit of such transactions to Cousins or to Cousins’
stockholders; provided, however, that nothing in this Agreement shall require
any Stockholder to vote or otherwise consent to any amendment to the Merger
Agreement or the taking of any action that would decrease the Exchange Ratio or
otherwise diminish the merger consideration payable to holders of Parkway Common
Stock.

4. Irrevocable Proxy. By execution of this Agreement, the Stockholders do hereby
appoint and constitute Cousins, until the Expiration Time (at which time this
proxy shall automatically be revoked), with full power of substitution and
resubstitution, as the

 

-3-



--------------------------------------------------------------------------------

Stockholders’ true and lawful attorneys-in-fact and irrevocable proxies, to the
fullest extent of the Stockholders’ rights with respect to the Subject
Securities beneficially owned by the Stockholders, to vote such Subject
Securities solely with respect to the matters set forth in Section 3 hereof;
provided, however, that the foregoing shall only be effective if the
Stockholders fail to be counted as present, to consent or to vote the
Stockholders’ Subject Securities, as applicable, in accordance with this
Agreement. The Stockholders intend this proxy to be irrevocable and coupled with
an interest (in accordance with Section 2-507(d) of the Maryland General
Corporation Law) hereafter until the Expiration Time (at which time this proxy
shall automatically be revoked) for all purposes and hereby revokes any proxy
previously granted by the Stockholders with respect to its Subject Securities.
Each Stockholder hereby ratifies and confirms all actions that the proxies
appointed hereunder may lawfully do or cause to be done in accordance with this
Agreement.

5. Representations and Warranties of the Stockholders. Each Stockholder hereby
represents and warrants to Cousins as follows:

5.1 Due Authority. Such Stockholder has the full power and authority to make,
enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 4 hereof. This Agreement has been duly
and validly executed and delivered by such Stockholder and constitutes a valid
and binding agreement of such Stockholder enforceable against it in accordance
with its terms, except to the extent enforceability may be limited by the effect
of applicable bankruptcy, reorganization, insolvency, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and the effect of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at Law or in equity.

5.2 Ownership of the Parkway Stock. As of the date hereof, such Stockholder (i)
is the beneficial or record owner of the Parkway Common Stock indicated on
Schedule A hereto opposite such Stockholder’s name, free and clear of any and
all Liens, other than those created by this Agreement, as disclosed on Schedule
A or as would not prevent such Stockholder from performing its obligations under
this Agreement, and (ii) has sole voting power over all of the Parkway Stock
beneficially owned by such Stockholder. As of the date hereof, such Stockholder
does not own, beneficially or of record, any capital stock or other securities
of Parkway other than the Parkway Common Stock set forth on Schedule A opposite
such Stockholder’s name. As of the date hereof, such Stockholder does not own,
beneficially or of record, any rights to purchase or acquire any shares of
capital stock of Parkway except as set forth on Schedule A opposite such
Stockholder’s name.

5.3 No Conflict: Consents.

(a) The execution and delivery of this Agreement by such Stockholder does not,
and the performance by such Stockholder of the obligations under this Agreement
and the compliance by such Stockholder with any provisions hereof do not and
will not: (i) conflict with or violate in any material respect any Laws
applicable to such Stockholder, or (ii) result in any material breach of or
constitute a material default (or an event that with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the Parkway Stock beneficially owned by such
Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Stockholder is a party or by which such Stockholder is bound.

(b) Except for the applicable requirements of the Securities Exchange Act of
1934, as amended, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or any
other Person, is required by or with respect to such Stockholder in connection
with the execution and delivery of this Agreement or the consummation by such
Stockholder of the transactions contemplated hereby.

 

-4-



--------------------------------------------------------------------------------

5.4 Absence of Litigation. There is no action, suit, investigation or proceeding
(whether judicial, arbitral, administrative or other) (each an “Action”) pending
against, or, to the knowledge of such Stockholder, threatened against or
affecting, such Stockholder that could reasonably be expected to materially
impair or materially adversely affect the ability of such Stockholder to perform
such Stockholder’s obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

5.5 Ownership of Cousins Common Stock. As of the date hereof, such Stockholder
does not own, beneficially or of record, any shares of Cousins Common Stock.

6. Termination. This Agreement shall terminate and shall have no further force
or effect immediately as of and following the Expiration Time.

7. Notice of Certain Events. Hereafter until the Expiration Time, the
Stockholders shall notify Cousins promptly of (a) any fact, event or
circumstance that would cause, or reasonably be expected to cause or constitute,
a breach in any material respect of the representations and warranties of the
Stockholders under this Agreement and (b) the receipt by the Stockholders of any
notice or other communication from any Person alleging that the consent of such
Person is or may be required in connection with this Agreement; provided,
however, that the delivery of any notice pursuant to this Section 7 shall not
limit or otherwise affect the remedies available to any party.

8. Miscellaneous.

8.1 HoustonCo Stockholders Agreement. Upon consummation of the HoustonCo
Distribution, Cousins will cause HoustonCo to execute and deliver to the
Stockholders, the HoustonCo Stockholders Agreement. Notwithstanding anything
herein to the contrary, the obligations of Cousins set forth in this Section 8.1
shall survive and continue in full force and effect notwithstanding the events
described in clause (i) of the definition of Expiration Time having occurred.

8.2 Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

-5-



--------------------------------------------------------------------------------

8.3 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

8.4 Amendments and Modifications. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

8.5 Specific Performance; Injunctive Relief. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof or was otherwise breached. It
is accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof in any court identified in Section
8.7 of this Agreement. Any requirements for the securing or posting of any bond
or security with respect to any such remedy are hereby waived.

8.6 Notices. All notices, requests, claims, consents, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent by overnight courier (providing proof of
delivery) to the parties or sent by facsimile or e-mail of a .pdf attachment
(providing confirmation of transmission) at the following addresses or facsimile
numbers (or at such other address or facsimile number for a party as shall be
specified by like notice):

 

  (a) if to either Stockholder, to it at:

c/o TPG Global LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attn: General Counsel

With a copy (which shall not constitute notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attn: Carl P. Marcellino

Fax: (617) 325-0096

 

  (b) if to Cousins, to:

Cousins Properties Incorporated

191 Peachtree Street, Suite 500

Atlanta, Georgia 30303

Attention: General Counsel

Fax: (404) 407-1641

 

-6-



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019
Phone: (212) 403-1000 Fax: (212) 403-2000 Attention:    Edward D. Herlihy   
David E. Shapiro Email:    edherlihy@wlrk.com    deshapiro@wlrk.com

Or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

8.7 Governing Law; Jurisdiction and Venue. Each of the parties hereto hereby
irrevocably submits to the exclusive jurisdiction of the courts of the State of
Maryland and to the federal courts of the United States of America located in
the State of Maryland, for the purposes of any Action (arising out of or
relating to this Agreement or any transaction contemplated hereby. Each party
hereto hereby irrevocably and unconditionally waives any objection to the laying
of venue of any Action arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of Maryland and the federal
courts of the United States of America located in the State of Maryland, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such Action brought in any such court has been
brought in an inconvenient forum. Each party hereto further irrevocably consents
to the service of process out of any of the aforementioned courts in any such
Action by the mailing of copies thereof by registered mail to such party at its
address set forth in this Agreement, such service of process to be effective
upon acknowledgement of receipt of such registered mail; provided that nothing
in this Section shall affect the right of any party to serve legal process in
any other manner permitted by Law. The consent to jurisdiction set forth in this
Section shall not constitute a general consent to service of process in the
State of Maryland and shall have no effect for any purpose except as provided in
this Section. The parties hereto agree that a final judgment in any such Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

8.8 WAIVER OF JURY TRIAL. EACH OF COUSINS AND THE STOCKHOLDERS HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY, IN ANY MATTERS
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO OR CONNECTED WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

8.9 Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.

 

-7-



--------------------------------------------------------------------------------

8.10 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

8.11 Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction of interpretation of this Agreement.

8.12 No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (i) the Merger
Agreement is executed and delivered by all parties thereto, and (ii) this
Agreement is executed and delivered by all parties hereto.

8.13 Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.

8.14 Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense, whether or not the
Merger is consummated.

8.15 Action in Stockholder Capacity Only. No Person executing this Agreement (or
designee or Representative of such Person) who has been, is or becomes during
the term of this Agreement a director, trustee, officer or fiduciary of Parkway
or Parkway LP shall be deemed to make any agreement or understanding in this
Agreement in such Person’s capacity as a director, trustee, officer or fiduciary
of Parkway or Parkway LP. The parties acknowledge and agree that this Agreement
is entered into by the Stockholders solely in their capacity as the beneficial
owners or record holders of Parkway Stock and nothing in this Agreement shall
restrict, limit or affect (or require the Stockholders to attempt to restrict,
limit or affect) in any respect any actions taken by the Stockholders or their
designees or Representatives who are a director, trustee, officer or fiduciary
of Parkway or Parkway LP in his, her or its capacity as a director, trustee,
officer or fiduciary of Parkway or Parkway LP. No Stockholder nor any of its
designees or Representatives shall have any liability under this Agreement as a
result of any action or inaction by such Stockholder or its designees or
Representatives acting in his, her or its capacity as an officer, trustee,
director or fiduciary of Parkway or Parkway LP, it being understood that any
action taken (or failure to take action) by the Stockholders or their designees
or representative in such capacity to approve a Change in Parkway Recommendation
shall have no effect on the obligations of the Stockholders under this Agreement
as the record holder or beneficial owner of Subject Securities if this Agreement
has not been terminated in accordance with its terms. It is expressly understood
that the Stockholders are not making any agreement or understanding in their
capacity as, or on behalf of any designee or representative of a Stockholder who
is a director, trustee, officer or fiduciary of Parkway or Parkway LP. For the
avoidance of doubt, nothing in this Section 8.15 shall in any way modify, alter
or amend any of the terms of the Merger Agreement.

8.16 Documentation and Information. The Stockholders consent to and authorize
the publication and disclosure by Parkway and Cousins of the Stockholders’
identity and holdings of Parkway Stock, and the nature of the Stockholders’
commitments, arrangements and

 

-8-



--------------------------------------------------------------------------------

understandings under this Agreement, in any press release or any other
disclosure document required in connection with the Merger or any other
transaction contemplated by the Merger Agreement. As promptly as reasonably
practicable, the Stockholders shall notify Parkway and Cousins of any required
corrections with respect to any written information supplied by the Stockholders
specifically for use in any such disclosure document, if and to the extent the
Stockholders become aware that any have become false or misleading in any
material respect.

8.17 Limited Liability of Partners. Notwithstanding any other provision of this
Agreement, no member or general partner or limited partner of any member, nor
any future member or general partner or limited partner of any future member,
shall have any personal liability for the performance of any obligation of the
Stockholders under this Agreement. Any liability of the Stockholders for money
damages under this agreement shall be satisfied solely out of the assets of the
Stockholders.

[Signature page follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

 

COUSINS PROPERTIES INCORPORATED By:  

/s/ Gregg D. Adzema

Name:   Gregg D. Adzema Title:   Executive Vice President and Chief
Financial Officer

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

STOCKHOLDERS: TPG VI PANTERA HOLDINGS, L.P. By: TPG Genpar VI Delfir AIV, L.P.,
its general partner By: TPG Genpar VI Delfir AIV Advisors, LLC, its general
partner By:  

/s/ Clive Bode

Name:   Clive Bode Title:   Vice President TPG VI MANAGEMENT, LLC By:  

/s/ Clive Bode

Name:   Clive Bode Title:   Vice President

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Name

   Common Stock  

TPG VI Pantera Holdings, L.P.

     23,599,778   

TPG VI Management, LLC

     63,619   

Total:

     23,663,397      

 

 

 

The Subject Securities are subject to certain Liens contained in the
Stockholders Agreement dated as of June 5, 2012 by and among TPG VI Pantera
Holdings, L.P., Parkway Properties, Inc. and, solely for purposes of Article IV
and related definitions thereof, TPG VI Management, LLC, as amended.



--------------------------------------------------------------------------------

EXHIBIT A

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT is entered into as of April 28, 2016, and will be
effective as of the Closing (defined below) (the “Effective Date”), by and among
TPG VI Pantera Holdings, L.P., a Delaware limited partnership (“TPG”), Cousins
Properties Incorporated, a Georgia corporation (the “Company”) and, solely for
purposes of Article III and related definitions, TPG VI Management, LLC, a
Delaware limited liability company (the “TPG Manager”).

WHEREAS, pursuant to that certain Agreement and Plan of Merger by and among
Parkway Properties, Inc., a Maryland corporation (“Parkway”), Parkway Properties
LP, a Delaware limited partnership, the Company, and Clinic Sub Inc., a Maryland
corporation (“Merger Sub”), dated as of April 28, 2016 (as it may be amended,
restated, or otherwise modified from time to time, and together with all
exhibits, schedules, and other attachments thereto, the “Merger Agreement”), (i)
Parkway will merge with and into Merger Sub, with Merger Sub continuing as the
surviving corporation (the “Merger”) and (ii) TPG will receive approximately
38,467,638 shares of Common Stock of the Company in connection with the Merger
(based on TPG’s ownership of 23,599,778 shares of common stock, par value $0.001
per share, of Parkway as of the date of the Merger Agreement), in each case
subject to the terms and conditions of the Merger Agreement; and

WHEREAS, TPG and the Company desire to enter into this Agreement in order to
generally set forth their respective rights and responsibilities, and to
establish various arrangements and restrictions with respect to, among other
things, (a) actions that may or may not be undertaken in respect of the shares
of Common Stock Beneficially Owned by TPG, (b) the governance of the Company,
(c) certain registration rights with respect to the Registrable Securities (as
defined herein) and (d) other related matters with respect to the Company.

NOW, THEREFORE, in consideration of the premises set forth above and of the
mutual representations, covenants, and obligations hereinafter set forth, and
for other good and valuable consideration, the receipt, sufficiency, and
adequacy of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE I

EFFECTIVENESS; DEFINITIONS

Section 1.1 Effectiveness of this Agreement. This Agreement shall become
effective upon the Effective Date.

Section 1.2 Certain Defined Terms

As used herein, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person, including, with respect to
TPG, any Affiliated Fund of TPG; provided, however, that in no event shall
(a) any of the portfolio companies in which TPG’s Affiliates have an investment,
or (b) the Company, any of its subsidiaries, or any of the Company’s other



--------------------------------------------------------------------------------

controlled Affiliates be deemed to be Affiliates of TPG for purposes of this
Agreement; and provided, further, that no investment bank that may employ or
have as a partner a member of the Company Board shall be deemed to be an
“Affiliate” of TPG for purposes of this Agreement.

“Affiliated Fund” means, in the case of TPG, each corporation, trust, limited
liability company, general or limited partnership, or other Person with whom TPG
is under common control or to which TPG or an Affiliate of TPG is the investment
adviser.

“Agreement” means this Stockholders Agreement, as it may be amended, restated,
or otherwise modified from time to time, together with all exhibits, schedules,
and other attachments hereto.

“as-converted basis” means, with respect to the Company’s outstanding Common
Stock, on a basis in which all shares of Common Stock issuable upon conversion,
exchange or exercise of any other Security convertible into or exchangeable or
exercisable for Common Stock, whether or not the convertible, exchangeable or
exercisable Security is then convertible, exchangeable or exercisable by the
holder, are assumed to be then outstanding.

“Beneficial Ownership” means, with respect to any Security, the ownership of
such Security by any “Beneficial Owner,” as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that, in calculating the
beneficial ownership of any particular “person” (as that term is used in Section
13(d)(3) of the Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Own,” “Beneficially Owned” and “Beneficial Owner” shall have
correlative meaning.

“Business Day” means any day that is not a Saturday, a Sunday, or any other day
on which banks are required or authorized by Law to be closed in the City of New
York, in the State of New York.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations, or other equivalents (however designated, and
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited), limited liability company membership interests, or
equivalent ownership interests in, or issued by, such Person.

“Change of Control” means (i) a sale of all or substantially all of the direct
or indirect assets of the Company (including by way of any reorganization,
merger, consolidation or other similar transaction), (ii) a direct or indirect
acquisition of Beneficial Ownership of Voting Securities of the Company by
another Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act), by means of any transaction or series of transactions (including
any reorganization, merger, consolidation, joint venture, share transfer or
other similar transaction), pursuant to which the stockholders of the Company
immediately preceding such transaction or transactions collectively own,
following the consummation of such transaction or transactions, less than fifty
percent (50%) of the Voting Securities of the Company or the surviving entity,
as the case may be, or (iii) the obtaining by any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of the power (whether
or not exercised) to elect a majority of the members of the Company Board (or
similar governing body) of the Corporation.

 

2



--------------------------------------------------------------------------------

“Closing” shall have the meaning set forth in the Merger Agreement.

“Closing Date” shall have the meaning set forth in the Merger Agreement.

“Code” has the meaning set forth in Section 2.1(f).

“Committee” has the meaning set forth in Section 2.1(b).

“Common Stock” means the Common Stock of the Company, par value $1 per share.

“Company” has the meaning set forth in the Recitals hereto.

“Company Board” means the board of directors of the Company.

“Contracting Party” has the meaning set forth in Section 5.10.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two (2) or more Persons, means
the possession, directly or indirectly, of the power to direct, or cause the
direction of, the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract, or by any
other means.

“Controlling Person” has the meaning set forth in Section 3.9(a).

“Convertible Securities” means any evidence of indebtedness, shares of Capital
Stock (other than Common Stock) or other Securities (including Options) that are
directly or indirectly convertible into, or otherwise exchangeable or
exercisable for, Shares.

“Damages” has the meaning set forth in Section 3.9(a).

“DCR” has the meaning set forth in Section 2.2.

“Debt” means, with respect to the Company and its subsidiaries, all liabilities,
including all obligations in respect of principal, accrued interest, penalties,
fees and premiums, for (a) indebtedness for borrowed money (including principal
and accrued interest), (b) indebtedness evidenced by notes, debentures, bonds or
other similar instruments (including principal and accrued interest),
(c) “earn-out” obligations and other obligations for the deferred purchase price
of property, goods or services (other than trade payables or accruals incurred
in the ordinary course of business), (d) indebtedness for payments arising in
respect of drawn letters of credit or bankers’ acceptances or secured by a
purchase money mortgage or other lien to secure all or part of the purchase
price of the property subject to such mortgage or lien, (e) liabilities and
obligations under capital leases (determined in accordance with GAAP), and
(f) indebtedness of third Persons which is directly or indirectly guaranteed by
the Company or any of its subsidiaries.

 

3



--------------------------------------------------------------------------------

“Demand Registration” has the meaning set forth in Section 3.2(a).

“Director” means, with respect to any Person, any member of the board of
directors of such Person (other than any advisory, honorary or other nonvoting
member of such board).

“DTC” has the meaning set forth in Section 3.8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with all rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Full Cooperation” means, in connection with any Underwritten Offering, where,
in addition to the cooperation otherwise required by this Agreement, members of
senior management of the Company (including the chief executive officer and
chief financial officer) fully cooperate with the underwriter(s) in connection
with all reasonable and customary recommendations and requests of such
underwriter(s), and make themselves available upon reasonable notice to
participate in due diligence meetings or calls, “road-show” and other reasonable
and customary marketing activities in such locations (domestic and foreign) as
recommended by the underwriter(s).

“GAAP” means United States generally accepted accounting principles in effect as
of the Effective Date.

“Holder” means TPG and any Permitted Transferee that becomes a Holder pursuant
to Section 3.13, and solely for purposes of Article III and related definitions,
the TPG Manager.

“Indemnified Party” has the meaning set forth in Section 3.9(c).

“Indemnifying Party” has the meaning set forth in Section 3.9(c).

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, directive, or any similar form of decision of, or determination by, any
governmental or self-regulatory authority.

“Mailing Date” has the meaning set forth in Section 2.1(a).

“Merger” has the meaning set forth in the Recitals hereto.

“Merger Agreement” has the meaning set forth in the Recitals hereto.

“Merger Sub” has the meaning set forth in the Recitals hereto.

“Non-Private Equity Business” shall mean any business or investment of TPG and
its Affiliates distinct from the private equity business of TPG and its
Affiliates; provided, that such business or investment shall not be deemed to be
distinct from such private equity business if and at such time that (a) any
confidential information with respect to the Company and its subsidiaries is
made available to investment professionals of TPG and its Affiliates who are not

 

4



--------------------------------------------------------------------------------

involved in the private equity business and who are involved in such other
business or investment or (b) TPG or any of its Affiliates instructs any such
business or investment to take any action that would violate any provision of
this Agreement had such action been taken directly by TPG.

“Non-Recourse Party” has the meaning set forth in Section 5.10.

“Non-TPG Director” has the meaning set forth in Section 2.1(d).

“NYSE” means the New York Stock Exchange and any successor thereto.

“Options” means any options, warrants, or other rights to subscribe for,
purchase, or otherwise acquire shares of Capital Stock of the Company (or any
successor thereto).

“Permitted Issuance” means (a) any issuance of Capital Stock upon the exercise
of Options outstanding as of the date of this Agreement and in accordance with
their terms as in effect on the date of this Agreement, (b) any issuance, sale
or authorization pursuant to the Company’s existing compensation arrangements
for its directors, officers, employees, consultants and agents, (c) any
issuance, sale or authorization pursuant to any future compensation arrangements
for the Company’s directors, officers, employees, consultants and agents that
are approved by the Company’s Compensation Committee and (d) any issuance, sale
or placement of Capital Stock as consideration in any acquisition transaction,
including any Change of Control, that has been approved by the Company Board.

“Permitted Transferee” has the meaning set forth in Section 3.13.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including any
governmental authority.

“Parkway” has the meaning set forth in the Recitals hereto.

“Piggyback Registration” has the meaning set forth in Section 3.3(a).

“Registrable Securities” means at any time, the shares of Common Stock held
beneficially or of record by any of the Holders, including shares of Common
Stock acquired by way of a dividend, stock split, recapitalization, plan of
reorganization, merger, sale of assets or otherwise. Registrable Securities
shall continue to be Registrable Securities until (x) they are sold pursuant to
an effective Registration Statement under the Securities Act or (y) they may be
sold by their Holder without registration under the Securities Act pursuant to
Rule 144 (or any similar provision then in force) without limitation thereunder
on volume or manner of sale or other restrictions under Rule 144.

“Registration Expenses” has the meaning set forth in Section 3.4.

“Registration Statement” means any registration statement filed by the Company
under the Securities Act that covers any of the Registrable Securities,
including a prospectus, amendment and supplements thereto, and all exhibits and
material incorporated by reference therein.

 

5



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
federal statute, rules, or regulations thereto, and in the case of any
referenced section of any such statute, rule, or regulation, any successor
section thereto, collectively as from time to time amended and in effect.

“SEC” means the Securities and Exchange Commission.

“Securities” means Capital Stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, Options, restricted
stock units, notes, bonds, debentures, and other securities, equity interests,
ownership interests and similar obligations of every kind and nature of any
Person.

“Securities Act” means the Securities Act of 1933 or any successor federal
statute, and the rules and regulations of the SEC thereunder, and in the case of
any referenced section of any such statute, rule or regulation, any successor
section thereto, collectively and as from time to time amended and in effect.

“Shares” means (a) all shares of the Capital Stock of the Company originally
issued to, or issued with respect to shares originally issued to, or held by, a
stockholder of the Company, whenever issued, including all shares of the Company
issued upon the exercise, conversion, or exchange of any Convertible Securities
and (b) all Convertible Securities originally granted or issued to, or held by,
any stockholder (treating such Convertible Securities as a number of shares
equal to the number of shares of the Company for which such Convertible
Securities may be converted or exercised, for all purposes of this Agreement,
except as otherwise set forth herein).

“Suspension Notice” has the meaning set forth in Section 3.7(a).

“TPG” has the meaning set forth in the Recitals hereto.

“TPG Manager” has the meaning set forth in the Recitals hereto.

“TPG Nominated Director” has the meaning set forth in Section 2.1(a).

“Underwriters’ Maximum Number” means, for any Demand Registration or Piggyback
Registration, that number of securities to which such registration should, in
the opinion of the managing underwriter(s) of such registration, in light of
marketing factors, be limited.

“Underwritten Offering” has the meaning set forth in Section 3.2(b).

“Voting Securities” means at any time shares of any class of Capital Stock or
other Securities of the Company that are then entitled to vote generally in the
election of Directors and not solely upon the occurrence and during the
continuation of certain specified events, and any Convertible Securities that
may be converted into, exercised for, or otherwise exchanged for such shares of
Capital Stock.

Section 1.3 Other Definitional Provisions. When used in this Agreement, the
words “hereof,” “herein,” and “hereunder,” and words of similar import shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references

 

6



--------------------------------------------------------------------------------

are to this Agreement unless otherwise specified. The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms. Whenever the words “include,” “includes,” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”

ARTICLE II

GOVERNANCE

Section 2.1 TPG’s Representation on Company Board.

(a) On the Closing Date, the Company shall promptly cause one (1) person
designated by TPG to be appointed to the Company Board in the manner provided in
the Company’s governing documents for filling vacancies on the Company Board;
provided, that, to the extent TPG has not designated one (1) such person before
Closing, the Company shall promptly cause the person to be appointed to the
Company Board when such person is designated by TPG. Following the Effective
Date, subject to Section 2.1(f), for any meeting (or consent in lieu of a
meeting) of the Company’s stockholders for the election of members of the
Company Board, (i) so long as TPG, together with its Affiliates, Beneficially
Owns as of the date of mailing of the Company’s definitive proxy statement in
connection with such meeting (the “Mailing Date”) at least five percent (5%) of
the outstanding Common Stock on an as-converted basis, the Company shall include
one (1) person designated by TPG as a member of the slate of Company Board
nominees proposed by the Company Board for election by the Company’s
stockholders and, subject to the Company Board’s fiduciary duties, shall
recommend that the Company’s stockholders vote in favor of the election of such
nominee, and (ii) if TPG, together with its Affiliates, Beneficially Owns as of
the Mailing Date less than five percent (5%) of the outstanding Common Stock on
an as-converted basis, the Company shall not be required to include any persons
designated by TPG as members of the slate of Company Board nominees. The member
of the Company Board nominated or elected pursuant to this Section 2.1(a) is
referred to herein as the “TPG Nominated Director.” The Company Board shall not
withdraw any nomination or, subject to the Company Board’s fiduciary duties,
recommendation required under this Section 2.1(a), unless TPG delivers to the
Company Board a written request for such withdrawal. Further, (i) for any
meeting (or consent in lieu of a meeting) of the Company’s stockholders for the
election of members of the Company Board, the Company Board shall not nominate,
in the aggregate, a number of nominees greater than the number of members of the
Company Board, (ii) subject to the Company Board’s fiduciary duties, the Company
Board shall not recommend the election of any other person to a position on the
Company Board for which the TPG Nominated Director has been nominated, and (iii)
the Company shall use commercially reasonable efforts to cause the TPG Nominated
Director to be elected to the Company Board. If elected to the Company Board,
the TPG Nominated Director will hold his or her office as a member of the
Company Board for such term as is provided in the articles of incorporation and
bylaws of the Company, or until his or her death, resignation or removal from
the Company Board or until his or her successor has been duly elected and
qualified in accordance with the provisions of this Agreement, the articles of
incorporation and bylaws of the Company, and applicable Law.

(b) On the Closing Date, the Company shall promptly cause the TPG Nominated
Director to be appointed (i) to the committee of the Company Board called the

 

7



--------------------------------------------------------------------------------

Investment Committee (the “Investment Committee”) and (ii) to the committee of
the Company Board called the Compensation, Succession, Nominating and Governance
Committee (the “Compensation Committee” and together with the Investment
Committee, each a “Committee”); provided, that, to the extent TPG has not
designated the TPG Nominated Director before Closing, the Company shall promptly
cause such person to be appointed to the Committees when such person is
designated by TPG. Following such appointment(s), so long as TPG has the right
to designate the TPG Nominated Director pursuant to Section 2.1(a) the Company
Board shall cause the TPG Nominated Director designated by TPG to serve on the
Committees. For so long as TPG has the right to designate the TPG Nominated
Director to serve on the Committees, (x) the Company Board shall maintain a
committee called the Investment Committee and a committee called the
Compensation Committee and (y) each Committee may only take action with the
affirmative vote of at least a majority of its members.

(c) If TPG no longer has the right to appoint the TPG Nominated Director
pursuant to Section 2.1(a), TPG shall cause the TPG Nominated Director to resign
from any Committees on which such TPG Nominated Director serves effective as of
the date that is the earlier of the end of such TPG Nominated Director’s term
and six months from the date on which TPG’s Beneficial Ownership fell below the
applicable percentage. If TPG no longer has the right to appoint the TPG
Nominated Director pursuant to Section 2.1(a), the number of directors that TPG
shall be entitled to designate for nomination or appointment at any meeting (or
consent in lieu of a meeting) of the Company’s stockholders for the election of
members of the Company Board or any Committee thereof shall forever be reduced
to zero (even if TPG or its Affiliates shall subsequently acquire additional
shares of Common Stock). The TPG Nominated Director resigning as a result of the
preceding sentence shall resign as of the date that is the earlier of the end of
the TPG Nominated Director’s term and six (6) months from the date on which
TPG’s Beneficial Ownership fell below the applicable percentage. In addition,
TPG shall cause the TPG Nominated Director to resign promptly from the Company
Board and any Committees on which the TPG Nominated Director serves if the TPG
Nominated Director, as determined by the Company Board in good faith after
consultation with outside legal counsel, (i) is prohibited or disqualified from
serving as a director of the Company or a member of any such Committees under
any rule or regulation of the SEC, the NYSE or by applicable Law, (ii) has
engaged in acts or omissions constituting a breach of the TPG Nominated
Director’s duty of loyalty to the Company and its stockholders, (iii) has
engaged in acts or omissions that involve intentional misconduct or an
intentional violation of Law or (iv) has engaged in any transaction involving
the Company from which the TPG Nominated Director derived an improper personal
benefit that was not disclosed to the Company Board prior to the authorization
of such transaction; provided, however, that, subject to the limitations set
forth in Section 2.1(a) and Section 2.1(b), TPG shall have the right to replace
such resigning TPG Nominated Director with a new TPG Nominated Director, such
newly named TPG Nominated Director to be appointed promptly to the Company Board
in place of the resigning TPG Nominated Director in the manner set forth in the
Company’s governing documents for filling vacancies on the Company Board.
Nothing in this paragraph (c) or elsewhere in this Agreement (except Section
2.1(e)) shall confer any third-party beneficiary or other rights upon any person
designated hereunder as a TPG Nominated Director, whether during or after such
person’s service on the Company Board.

(d) For so long as TPG has the right to designate the TPG Nominated Director for
nomination to the Company Board pursuant to Section 2.1(a) above, the Company
Board

 

8



--------------------------------------------------------------------------------

shall (i) fill vacancies created by reason of death, removal or resignation of
the TPG Nominated Director promptly upon request by TPG and only as directed by
TPG, subject to the terms and conditions set forth in Section 2.1(a) above and
Sections 2.1(f) and 2.1(g) below, and (ii) fill vacancies created by reason of
death, removal or resignation of any director who is not a TPG Nominated
Director (a “Non-TPG Director”) promptly upon request by the Non-TPG Directors
and only as directed by the Non-TPG Directors; provided, however, that any such
director designated by the Non-TPG Directors shall, as a condition precedent to
his or her nomination, meet each of the requirements set forth in clauses (i) –
(iv) of Section 2.1(f) below (it being understood that, for the purposes hereof,
the word “TPG” appearing in clause (i) thereof shall be replaced with the words
“the Non-TPG Directors”), other than, in the case of any non-independent or
management director, the requirements of clause (iii) thereof. Further, for so
long as TPG has the right to designate the TPG Nominated Director for
appointment to any Committee pursuant to Section 2.1(b) above, the Company Board
shall appoint and remove the TPG Nominated Director as members of any such
Committee promptly upon request by TPG and only as directed by TPG, and shall
fill vacancies created by reason of death, removal or resignation of the TPG
Nominated Director promptly upon request by TPG and only as directed by TPG,
subject to the terms and conditions set forth in Section 2.1(b) and 2.1(c) above
and Sections 2.1(f) and 2.1(g) below. So long as TPG has promptly named a
replacement, following any death, removal or resignation of the TPG Nominated
Director, and prior to any the appointment of such replacement in accordance
with this Agreement, the Company Board agrees not to authorize or take, and
agrees to cause each Committee not to authorize or take, any action that would
otherwise require the consent of a TPG Nominated Director until such time as
such newly named TPG Nominated Director has been so appointed to the Company
Board or such Committee.

(e) Each TPG Nominated Director that is elected to the Company Board shall be
indemnified by the Company and its subsidiaries, if applicable, in connection
with his or her service as a member of the Company Board or any Committee to the
fullest extent permitted by Law and will be exculpated from liability for
damages to the fullest extent permitted by Law. Without limiting the foregoing
in this Section 2.1(e), each TPG Nominated Director who is elected to the
Company Board shall be entitled to receive from the Company and its
subsidiaries, if applicable, the same insurance coverage in connection with his
or her service as a member of the Company Board and any Committee as is provided
for each of the other members of the Company Board or Committee, as applicable.

(f) TPG shall only designate a person to be a TPG Nominated Director (i) who TPG
believes in good faith has the requisite skill and experience to serve as a
director of a publicly-traded company, (ii) who is not prohibited from or
disqualified from serving as a director of the Company pursuant to any rule or
regulation of the SEC, the NYSE or applicable Law, (iii) who meets the
independence standards set forth in Section 303A.02(b) of the NYSE Listed
Company Manual and (iv) with respect to which no event required to be disclosed
pursuant to Item 401(f) of Regulation S-K of the 1934 Act has
occurred. Notwithstanding anything to the contrary in this Section 2.1, the
parties hereto agree that members of the Company Board shall retain the right to
object to the nomination, election or appointment of any TPG Nominated Director
for service on the Company Board or any Committee if the members of the Company
Board determine in good faith, after consultation with outside legal counsel,
that such TPG Nominated Director fails to meet the criteria set forth above or,
with respect to any TPG Nominated Director to be appointed to the Company’s
Audit Committee or Compensation

 

9



--------------------------------------------------------------------------------

Committee, any other rule or regulation of the SEC, the NYSE or applicable Law
that applies to members of a company’s audit committee, governance committee or
compensation committee (including for purposes of Section 16 of the Exchange Act
and Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”)). In the event that the members of the Company Board object to the
nomination, election or appointment of any TPG Nominated Director to the Company
Board or any Committee pursuant to the terms of this Section 2.1(f), the Company
Board shall nominate or appoint, as applicable, another individual designated by
TPG as the TPG Nominated Director nominated for election to the Company Board or
appointed to the Committee, as applicable, that meets the criteria set forth in
this Section 2.1(f) and Section 2.1(g).

(g) Notwithstanding anything to the contrary in this Section 2.1, nothing shall
prevent the Company Board from acting in accordance with its fiduciary duties or
applicable Law or stock exchange requirements. The Company Board shall have no
obligation to nominate, elect or appoint any TPG Nominated Director if such
nomination, election or appointment would violate applicable Law or NYSE
requirements or result in a breach by the Company Board of its fiduciary duties
to its stockholders; provided, however, that the foregoing shall not affect the
right of TPG to designate an alternative individual as the TPG Nominated
Director nominated for election to the Company Board or appointed to the
Committee, as applicable, subject to the other terms, conditions and provisions
in this Article II.

(h) For purposes of calculating the Beneficial Ownership of the Company’s
outstanding Common Stock owned by TPG and its Affiliates on an as-converted
basis pursuant to this Article II, to the extent shares of the Company’s Capital
Stock are issued or become issuable under any outstanding equity award, the
vesting of which remains contingent on the satisfaction of any performance goals
under such award that have yet to be achieved (and whether or not such goals are
deemed to be satisfied as a result of the transactions contemplated by the
Merger Agreement), such shares shall be deemed to be not outstanding and shall
be excluded from the denominator in such calculation.

(i) The rights of TPG set forth in this Section 2.1 shall be in addition to, and
not in limitation of, such voting rights that TPG may otherwise have as a holder
of capital stock of the Company, subject to Section 4.1 below.

 

10



--------------------------------------------------------------------------------

ARTICLE III

REGISTRATION RIGHTS

Section 3.1 Registration at Closing. The Company shall file, within thirty (30)
days of Closing, a Registration Statement registering for sale all of the
Registrable Securities held by the Holders and shall use commercially reasonable
efforts to cause such Registration Statement to become effective as soon as
practicable thereafter (and remain effective until the completion of the
distribution contemplated thereby) and to file a final prospectus relating
thereto. The plan of distribution set forth in the prospectus included in the
Registration Statement shall include such methods of distribution as reasonably
requested by the Holders. For the avoidance of doubt, such registration shall
not be deemed a “Demand Registration” for purposes of the limitations set forth
in Section 3.2(a).

Section 3.2 Demand Registration.

(a) Subject to the provisions hereof, at any time on or after the date that is
180 days after the Closing Date, the Holders of a majority of Registrable
Securities shall have the right to require the Company to file a Registration
Statement registering for sale all or part of their respective Registrable
Securities under the Securities Act (a “Demand Registration”) by delivering a
written request therefor to the Company (i) specifying the number of Registrable
Securities to be included in such registration by such Holder or Holders, (ii)
specifying whether the intended method of disposition thereof is pursuant to an
Underwritten Offering (as defined below), and (iii) containing all information
about such Holder required to be included in such Registration Statement in
accordance with applicable Law. As soon as practicable after the receipt of such
demand, the Company shall (x) promptly notify all Holders from whom the request
for registration has not been received and (y) use reasonable best efforts to
effect such registration (including, without limitation, appropriate
qualification under applicable blue sky or other state securities Laws and
appropriate compliance with applicable regulations issued under the Securities
Act and any other governmental requirements or regulations) of the Registrable
Securities that the Company has been so requested to register; provided,
however, that (i) the Holders shall not make a request for a Demand Registration
under this Section 3.2(a) for Registrable Securities having an anticipated
aggregate offering price of less than $5,000,000, (ii) the Holders will not be
entitled to require the Company to effect more than three (3) Demand
Registrations in the aggregate under this Agreement, and (iii) the Company will
not be obligated to effect more than one (1) Demand Registration in any six (6)
month period.

(b) The offering of the Registrable Securities pursuant to such Demand
Registration may be in the form of an underwritten public offering (an
“Underwritten Offering”). In such case, (i) the Company may designate the
managing underwriter(s) of the Underwritten Offering, provided that such Holders
may designate a co-managing underwriter to participate in the Underwritten
Offering, subject to the approval of the Company, which approval shall not be
unreasonably withheld or delayed and (ii) the Company shall (together with the
Holders proposing to distribute their securities through such underwriting)
enter into an underwriting agreement in customary form for underwriting
agreements for firm commitment offerings of equity securities with the managing
underwriter(s) proposing to distribute their securities through such
Underwritten Offering, which underwriting agreement shall have indemnification
provisions in substantially the form as set forth in Section 3.9 of this
Agreement; provided, that

 

11



--------------------------------------------------------------------------------

(i) the representations and warranties by, and the other agreements on the part
of, the Company to and for the benefit of the underwriter(s) shall also be made
to and for the benefit of the Holders proposing to distribute their securities
through the Underwritten Offering, (ii) no Holder shall be required to make any
representations and warranties to, or agreements with, any underwriter in a
registration other than customary representations, warranties and agreements and
(iii) the liability of each Holder in respect of any indemnification,
contribution or other obligation of such Holder arising under such underwriting
agreement (a) shall be limited to losses arising out of or based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Registration Statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement, incorporated document or other such
disclosure document or other document or report, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder expressly for inclusion therein and (b) shall not in any event,
absent fraud or intentional misrepresentation, exceed an amount equal to the net
proceeds to such Holder (after deduction of all underwriters’ discounts and
commissions) from the disposition of the Registrable Securities disposed of by
such Holder pursuant to such Underwritten Offering. No Holder may participate in
any such Underwritten Offering unless such Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement.
The Company shall not be obligated to effect or participate (a) more than two
(2) Underwritten Offerings in any twelve (12) month period, and (b) in any
Underwritten Offering during any lock-up period required by the underwriter(s)
in any prior underwritten offering conducted by the Company on its own behalf or
on behalf of the Holders.

(c) If, in connection with an Underwritten Offering, the managing underwriter(s)
advise the Company that in its or their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ maximum number, then (i) the Company shall so advise all Holders
of Registrable Securities to be included in such Underwritten Offering and
(ii) the Company will be obligated and required to include in such Underwritten
Offering only that number of Registrable Securities requested by the Holders
thereof to be included in such registration that does not exceed such
Underwriters’ maximum number, such Registrable Securities to be allocated pro
rata among the Holders thereof on the basis of the number of Registrable
Securities requested to be included therein by each such Holder. No shares of
Common Stock held by any Person other than Registrable Securities held by the
Holders shall be included in a Demand Registration without the prior written
consent of the holders of a majority in interest of the Registrable Securities.

(d) A registration will not be deemed to have been effected as a Demand
Registration unless the Registration Statement relating thereto has been
declared effective by the SEC, at least 75% of the Registrable Securities
requested to be included in the registration by the Holders are included in such
registration, and the Company has complied in all material respects with its
obligations under this Agreement with respect thereto; provided, however, that
if, after it has become effective, (i) such Registration Statement or the
related offer, sale or distribution of Registrable Securities thereunder is or
becomes the subject of any stop order, injunction or other order or requirement
of the SEC or any other governmental or administrative agency, or if any court
prevents or otherwise limits the sale of the Registrable Securities pursuant to
the registration, and in each case less than all of the Registrable Securities
covered by the effective

 

12



--------------------------------------------------------------------------------

Registration Statement are actually sold by the selling Holder or Holders
pursuant to the Registration Statement, or (ii) if, in the case of an
Underwritten Offering, the Company fails to provide Full Cooperation, then such
registration will be deemed not to have been effected for purposes of clause
(ii) of the proviso to Section 3.2(a). If (i) a registration requested pursuant
to this Section 3.2 is deemed not to have been effected as a Demand Registration
or (ii) the registration requested pursuant to this Section 3.2 does not remain
continuously effective until forty-five (45) days after the commencement of the
distribution by the Holders of the Registrable Securities covered by such
registration, then the Company shall continue to be obligated to effect a Demand
Registration pursuant to this Section 3.2 of the Registrable Securities included
in such registration. In circumstances not including the events described in the
immediately two preceding sentences of this Section 3.2(d), each Holder of
Registrable Securities shall be permitted voluntarily to withdraw all or any
part of its Registrable Securities from a Demand Registration at any time prior
to the commencement of marketing of such Demand Registration, provided that such
registration nonetheless shall count as a Demand Registration for purposes of
clause (ii) of the proviso to Section 3.2(a).

Section 3.3 Piggyback Registration.

(a) At any time after the one (1) year anniversary of the Closing Date (as
defined in the Purchase Agreement), if (and on each occasion that) the Company
proposes to register any of its securities under the Securities Act (other than
pursuant to Section 3.1 or Section 3.2) for the account of any of its security
holders and such registration permits the inclusion of the Registrable
Securities (each such registration not withdrawn or abandoned prior to the
effective date thereof being herein referred to as a “Piggyback Registration”),
the Company shall give written notice to all Holders of such proposal promptly,
but in no event later than ten (10) Business Days prior to the anticipated
filing date.

(b) Subject to the provisions contained in paragraphs (a) and (c) of this
Section 3.3 and in the last sentence of this paragraph (b), the Company will be
obligated and required to include in each Piggyback Registration such
Registrable Securities as requested in a written notice from any Holder
delivered to the Company no later than five (5) Business Days following delivery
of the notice from the Company specified in Section 3.3(a). The Holders of
Registrable Securities shall be permitted to withdraw all or any part of their
shares from any Piggyback Registration at any time on or before the fifth (5th)
Business Day prior to the planned effective date of such Piggyback Registration,
except as otherwise provided in any written agreement with the Company’s
underwriter(s) establishing the terms and conditions under which such Holders
would be obligated to sell such securities in such Piggyback Registration. The
Company may terminate or withdraw any Piggyback Registration prior to the
effectiveness of such registration, whether or not the Holders have elected to
include Registrable Securities in such registration.

(c) If a Piggyback Registration is an Underwritten Offering on behalf of a
holder of Company securities other than Holders, and the managing underwriter(s)
advise the Company that in its or their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then the Company shall include in such
registration (i) first, the number of securities requested to be included
therein by the Holder(s) originally requesting such registration, (ii) second,
the number of securities

 

13



--------------------------------------------------------------------------------

requested to be included therein by all Holders who have requested registration
of Registrable Securities in accordance with Section 3.3(a), pro rata on the
basis of the aggregate number of Registrable Securities requested to be included
by each such Holder and (iii) third, any other securities that have been
requested to be so included by any other person.

(d) In any Piggyback Registration that is an Underwritten Offering, the Company
shall have the right to select the managing underwriter(s) for such
registration.

(e) The Company shall not grant to any Person the right to request the Company
to register any shares of Company securities in a Piggyback Registration unless
such rights are consistent with the provisions of this Section 3.3.

Section 3.4 Registration Expenses. In connection with registrations pursuant to
Section 3.1, Section 3.2 or Section 3.3 hereof, the Company shall pay all of the
costs and expenses incurred in connection with the registrations thereunder (the
“Registration Expenses”), including all (a) registration and filing fees and
expenses, including, without limitation, those related to filings with the SEC,
(b) fees and expenses of compliance with state securities or blue sky Laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (c) reasonable processing,
duplicating and printing expenses, including expenses of printing prospectuses
reasonably requested by any Holder, (d) of the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any liability
insurance and the expense of any annual audit or quarterly review), (e) fees and
expenses incurred in connection with listing the Registrable Securities for
trading on a national securities exchange, (f) fees and expenses in connection
with the preparation of the registration statement and related documents
covering the Registrable Securities, (g) fees and expenses, if any, incurred
with respect to any filing with FINRA, (h) any documented out-of-pocket expenses
of the underwriter(s) incurred with the approval of the Company, (i) the cost of
providing any CUSIP or other identification numbers for the Registrable
Securities, (j) fees and expenses and disbursements of counsel for the Company
and fees and expenses for independent certified public accountants retained by
the Company (including, without limitation, the expenses of any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested), (k) fees and
expenses of any special experts retained by the Company in connection with such
registration, and (l) reasonable and documented fees and expenses of one firm of
counsel for the Holders to be selected by the Holders of a majority of the
Registrable Securities to be included in such registration (“Holders’ Counsel”);
provided, however, that the Company shall reimburse the Holders for the
reasonable and documented fees and disbursements one, but not more than one,
additional counsel retained by any Holder for the purpose of rendering any
opinion required by the Company or the managing underwriter(s) to be rendered on
behalf of such Holder in connection with any Demand Registration. Other than as
provided in the foregoing sentence, the Company shall have no obligation to pay
any out-of-pocket expenses of the Holders relating to the registrations effected
pursuant to this Agreement. Notwithstanding the foregoing, Holders shall be
responsible, on a pro rata basis based on the number of Registrable Securities
included in the applicable registered offering by each such Holder, for any
underwriting discounts and commissions attributable to the sale of Registrable
Securities pursuant to a Registration Statement. The obligation of the Company
to bear the expenses described in this Section 3.4 and to pay or reimburse the
Holders for the expenses described in this Section 3.4 shall apply irrespective
of whether any sales of Registrable Securities ultimately take place.

 

14



--------------------------------------------------------------------------------

Section 3.5 Registration Procedures. In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep each Holder
advised in writing as to the initiation of each registration and as to the
completion thereof. In connection with any such registration:

(a) The Company will, as soon as reasonably practicable (and in any event,
within 90 days) after its receipt of the request for registration under Section
3.2(a), prepare and file with the SEC a Registration Statement on Form S-1, Form
S-3 or another appropriate Securities Act form reasonably acceptable to the
Holders, and use reasonable best efforts to cause such Registration Statement to
become and remain effective until the completion of the distribution
contemplated thereby.

(b) The Company will (i) promptly prepare and file with the SEC such amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for as long as such registration is required to remain
effective pursuant to the terms hereof, (ii) cause the prospectus to be
supplemented by any required prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act, and (iii) comply with
the provisions of the Securities Act applicable to it with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders set forth in such Registration Statement or
supplement to the prospectus.

(c) The Company will, at least ten (10) days prior to filing a Registration
Statement or at least five (5) days prior to filing a prospectus or any
amendment or supplement to such Registration Statement or prospectus, furnish to
(i) each Holder of Registrable Securities covered by such Registration
Statement, (ii) Holders’ Counsel and (iii) each underwriter of the Registrable
Securities covered by such Registration Statement, copies of such Registration
Statement and each amendment or supplement as proposed to be filed, together
with any exhibits thereto, which documents will be subject to reasonable review
and comment by each of the foregoing Persons within five (5) days after
delivery, and thereafter, furnish to such Holders, Holders’ Counsel and the
underwriter(s), if any, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus)
and such other documents or information as such Holder, Holders’ Counsel or the
underwriter(s) may reasonably request in order to facilitate the disposition of
the Registrable Securities in accordance with the plan of distribution set forth
in the prospectus included in the Registration Statement; provided, however,
that notwithstanding the foregoing, if the Company intends to file any
prospectus, prospectus supplement or prospectus sticker that does not make any
material changes in the documents already filed, then Holders’ Counsel will be
afforded such opportunity to review such documents prior to filing consistent
with the time constraints involved in filing such document, but in any event no
less than one (1) day.

 

15



--------------------------------------------------------------------------------

(d) The Company will promptly notify each Holder of any stop order issued or
threatened by the SEC and, if entered, use reasonable best efforts to prevent
the entry of such stop order or to remove it as soon as reasonably possible.

(e) On or prior to the date on which the Registration Statement is declared
effective, the Company shall use reasonable best efforts to register or qualify
such Registrable Securities under such other securities or blue sky Laws of such
jurisdictions as any Holder reasonably requests and do any and all other lawful
acts and things which may be reasonably necessary or advisable to enable the
Holders to consummate the disposition in such jurisdictions of such Registrable
Securities, and use commercially reasonable efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
period which the Registration Statement is required to be kept effective;
provided that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (e), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction.

(f) The Company will notify each Holder, Holders’ Counsel and the underwriter(s)
promptly and (if requested by any such Person) confirm such notice in writing,
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or prospectus or for
additional information to be included in any Registration Statement or
prospectus or otherwise, (iii) of the issuance by any state securities
commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or blue sky Laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event that
requires the making of any changes in a Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated by
reference therein so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement and prospectus
not misleading in light of the circumstances in which they were made; and, as
promptly as practicable thereafter, prepare and file with the SEC and furnish a
supplement or amendment to such prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Each Holder hereby agrees to keep any
disclosures under subsection (iv) above confidential until such time as a
supplement or amendment is filed.

(g) The Company will furnish customary closing certificates and other
deliverables to the underwriter(s) and the Holders and enter into customary
agreements satisfactory to the Company (including, if applicable, an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities.

(h) The Company will make available for inspection by any underwriter
participating in any disposition pursuant to a Registration Statement, and any
attorney,

 

16



--------------------------------------------------------------------------------

accountant or other agent retained by any such seller or underwriter (in each
case after reasonable prior notice and at reasonable times during normal
business hours and without unnecessary interruption of the Company’s business or
operations), all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant or agent in
connection with the Registration Statement.

(i) The Company, during the period when the prospectus is required to be
delivered under the Securities Act, promptly will file all documents required to
be filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act.

(j) The Company shall use reasonable best efforts to cause all Registrable
Securities registered pursuant to the terms hereof to be listed on each national
securities exchange on which the Common Stock of the Company is then listed.

(k) The Company shall use commercially reasonable efforts to cooperate and
assist in obtaining of all necessary approvals from FINRA, if any.

(l) The Company shall provide a transfer agent and registrar for the Registrable
Securities not later than the effective date of such Registration Statement.

(m) If requested, the Company shall furnish to each Holder a copy of all
documents filed with and all correspondence from or to the SEC in connection
with the offering of Registrable Securities.

(n) The Company otherwise shall use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC.

(o) The Company shall furnish to any requesting underwriter in an Underwritten
Offering, addressed to such underwriter, (i) an opinion of the Company’s counsel
(which may be the Company’s General Counsel), dated the date of closing of the
sale of any Registrable Securities thereunder, as well as a consent to be named
in the Registration Statement or any prospectus thereto, and (ii) comfort
letters and consent to be named in the Registration Statement or any prospectus
relating thereto signed by the Company’s independent public accountants who have
examined and reported on the Company’s financial statements included in the
Registration Statement, in each case covering substantially the same matters
with respect to the Registration Statement (and the prospectus included therein)
and (in the case of the accountants’ comfort letters) with respect to events
subsequent to the date of the financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ comfort letters delivered to
the underwriters in underwritten public offerings of securities, to the extent
that the Company is required to deliver or cause the delivery of such opinion or
comfort letters to the underwriters in an Underwritten Offering.

(p) In connection with each Demand Registration, the Company shall cause there
to occur Full Cooperation.

 

17



--------------------------------------------------------------------------------

For purposes of Section 3.5(a) and Section 3.5(b), the period of distribution of
Registrable Securities in a firm commitment underwritten public offering shall
be deemed to extend until each underwriter has completed the distribution of all
securities purchased by it, and the period of distribution of Registrable
Securities in any other registration shall be deemed to extend until the earlier
of the sale of all Registrable Securities covered thereby and one hundred twenty
(120) days after the effective date thereof.

Section 3.6 Holders’ Obligations. The Company may require each Holder to
promptly furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration, including all such information as may be
requested by the SEC. Each Holder agrees that, notwithstanding the provisions of
Section 3.7 hereof, upon receipt of any notice from the Company of the happening
of any event of the kind described in Section 3.5(f) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 3.5(f) hereof, and, if so directed by the Company, such Holder will
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession and retained solely in accordance with record retention
policies then-applicable to such Holder, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. In the event
the Company shall give such notice, the Company shall extend the period during
which such Registration Statement shall be maintained effective by the number
of days during the period from and including the date of the giving of notice
pursuant to Section 3.5(f) hereof to the date when the Company shall make
available to the Holders a prospectus supplemented or amended to conform with
the requirements of Section 3.5(f) hereof.

Section 3.7 Blackout Provisions.

(a) Notwithstanding anything in this Agreement to the contrary, by delivery of
written notice to the participating Holders (a “Suspension Notice”) stating
which one or more of the following limitations shall apply to the addressee of
such Suspension Notice, the Company may (i) postpone effecting a registration
under this Agreement, or (ii) require such addressee to refrain from disposing
of Registrable Securities under the registration, in either case for a period of
no more than forty-five (45) consecutive days from the delivery of such
Suspension Notice (which period may not be extended or renewed). The Company may
postpone effecting a registration or apply the limitations on dispositions
specified in clause (ii) of this Section 3.7(a) if (x) the Company Board, in
good faith, determines that such registration or disposition would materially
impede, delay or interfere with any material transaction then pending or
proposed to be undertaken by the Company or any of its subsidiaries, or (y) the
Company in good faith determines that the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company Board, in good faith, reasonably believes would not be
in the best interests of the Company; provided that the Company may not take any
actions pursuant to this Section 3.7(a) for a period of time in excess of ninety
(90) days in the aggregate in any twelve (12)-month period.

(b) If the Company shall take any action pursuant to clause (ii) of Section
3.7(a) with respect to any participating Holder in a period during which the
Company shall be

 

18



--------------------------------------------------------------------------------

required to cause a Registration Statement to remain effective under the
Securities Act and the prospectus to remain current, such period shall be
extended for such Person by one (1) day beyond the end of such period for each
day that, pursuant to Section 3.7(a), the Company shall require such Person to
refrain from disposing of Registrable Securities owned by such Person.

Section 3.8 Exchange Act Registration. The Company will use its reasonable best
efforts to timely file with the SEC such information as the SEC may require
under Section 13(a) or Section 15(d) of the Exchange Act, and the Company shall
use its reasonable best efforts to take all action as may be required as a
condition to the availability of Rule 144 or Rule 144A under the Securities Act
with respect to its Common Stock. The Company shall furnish to any holder of
Registrable Securities forthwith upon request such reports and documents as a
holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing a holder to sell any such Registrable Securities without
registration to the extent that such reports or documents are not publicly
available on the SEC’s Electronic Data Gathering, Analysis and Retrieval system
or any successor system thereto. Certificates evidencing Registrable Securities
shall not contain any legend at such time as a Holder has provided reasonable
evidence to the Company (including any customary broker’s or selling
stockholder’s letters but expressly excluding an opinion of counsel other than
with respect to clauses (d) or (e) below), that (a) there has been a sale of
such Registrable Securities pursuant to an effective registration statement, (b)
there has been a sale of such Registrable Securities pursuant to Rule 144
(assuming the transferor is not an affiliate of the Company), (c) such
Registrable Securities are then eligible for sale under Rule 144(b)(i), (d) in
connection with a sale, assignment or other transfer (other than under Rule
144), upon request of the Company, such Holder provides the Company with an
opinion of counsel to such Holder, in a reasonably acceptable form, to the
effect that such sale, assignment or transfer of the Registrable Securities may
be made without registration under the applicable requirements of the Securities
Act or (e) such legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the SEC). Following such time as restrictive legends
are not required to be placed on certificates representing Registrable
Securities pursuant to the preceding sentence, the Company will, no later than
three (3) Business Days following the delivery by a Holder to the Company or the
Company’s transfer agent of a certificate representing Registrable Securities
containing a restrictive legend and the foregoing evidence (and opinion if
applicable), deliver or cause to be delivered to such Holder a certificate
representing such Registrable Securities that is free from all restrictive and
other legends or credit the balance account of such Holder’s or such Holder’s
nominee with the Depository Trust Company (the “DTC”) (if DTC is then offered by
the Company and its transfer agent) with a number of shares of Common Stock
equal to the number of shares of Common Stock represented by the certificate so
delivered by such Holder.

Section 3.9 Indemnification.

(a) Indemnification by the Company. The Company agrees, notwithstanding the
termination of this Agreement, to indemnify and hold harmless, to the fullest
extent permitted by Law, each Holder and each of its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each Person, if any, who controls such Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited

 

19



--------------------------------------------------------------------------------

partners, officers, directors, employees and agents of such controlling Person
(each, a “Controlling Person”), from and against any and all losses, claims,
damages, settlement amounts (only if the Company consented in writing to the
settlement, which consent shall not be unreasonably withheld), liabilities,
reasonable attorneys’ fees, costs and expenses of investigating and defending
any such claim (collectively, “Damages”) and any action in respect thereof to
which such Holder, its managers, members, managing members, general and limited
partners, officers, directors, employees and agents, and any such Controlling
Persons may become subject to under the Securities Act or otherwise, but only
insofar as such Damages (or proceedings in respect thereof) arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or prospectus of the Company (or any
amendment or supplement thereto) or any preliminary prospectus of the Company,
or arise out of, or are based upon, any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances in which they
were made, except insofar as the same are based upon information furnished in
writing to the Company by such Holder or any of its managers, members, managing
members, general partners, officers, directors, employees, agents and
Controlling Persons expressly for use therein, and, consistent with and subject
to the foregoing, shall reimburse such Holder, its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each such Controlling Person for any legal and other expenses
reasonably incurred by such Holder, its managers, members, managing members,
general and limited partners, officers, directors, employees and agents, or any
such Controlling Person in investigating or defending or preparing to defend
against any such Damages or proceedings. In addition to the indemnity contained
herein, the Company will reimburse each Holder for its reasonable out-of-pocket
legal and other expenses (including the reasonable out-of-pocket cost of any
investigation, preparation and travel in connection therewith) as incurred in
connection therewith, as promptly as practicable after such expenses are
incurred and invoiced.

(b) Indemnification by the Holder. The Holders agree, severally and not jointly,
to indemnify and hold harmless the Company, its officers, directors, employees
and agents and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person, to the
same extent as the foregoing indemnity from the Company to the Holders, but only
with respect to information related to the Holders, or their plan of
distribution, furnished in writing by the Holders or any of their managers,
members, managing members, general partners, officers, directors, employees,
agents and Controlling Persons to the Company expressly for use in any
Registration Statement or prospectus, or any amendment or supplement thereto, or
any preliminary prospectus. No Holder shall be required to indemnify any Person
pursuant to this Section 3.9(b) for any amount in excess of the net proceeds
received by such Holder from the sale of the Registrable Securities sold for the
account of such Holder.

(c) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(an “Indemnified Party”) of notice of any claim or the commencement of any
action in respect of which indemnity may be sought pursuant to Section 3.9(a) or
Section 3.9(b), the Indemnified Party shall, if a claim in respect thereof is to
be made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), notify the Indemnifying Party in writing of the claim or
the commencement of such action; provided that the failure to notify the

 

20



--------------------------------------------------------------------------------

Indemnifying Party shall not relieve it from any liability that it may have to
an Indemnified Party except to the extent of any actual prejudice resulting
therefrom. If any such claim or action shall be brought against an Indemnified
Party, and it shall notify the Indemnifying Party thereof, the Indemnifying
Party shall be entitled to participate therein, and, to the extent that it
wishes, jointly with any other similarly notified Indemnifying Party, to assume
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such claim or action, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof; provided, that the Indemnified Party shall have the right to employ
separate counsel to represent the Indemnified Party and its Controlling Persons
who may be subject to liability arising out of any claim in respect of which
indemnity may be sought by the Indemnified Party against the Indemnifying Party,
but the fees and expenses of such counsel shall be for the account of such
Indemnified Party unless (i) the Indemnifying Party and the Indemnified Party
shall have mutually agreed to the retention of, and reimbursement of fees for,
such counsel or (ii) in the reasonable opinion of counsel to such Indemnified
Party representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interest between them, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such claim or action or separate but substantially similar or related
claims or actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for all Indemnified Parties. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
would reasonably have been a party and indemnity would reasonably have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such claim or proceeding. Whether or not the defense of any claim or action
is assumed by the Indemnifying Party, such Indemnifying Party will not be
subject to any liability for any settlement made without its written consent.

Section 3.10 No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to any of its securities (including any
registration or similar agreement) which is inconsistent with or violates the
material rights granted to the Holders in this Agreement.

Section 3.11 Lock-Up Agreements. Each of the Holders and the Company agrees
that, in connection with an Underwritten Offering in respect of which
Registrable Securities are being sold, or in connection with any other public
offering of Common Stock by the Company, if requested by the underwriter(s), it
will enter into customary “lock-up” agreements pursuant to which it will agree
not to, directly or indirectly, sell, offer to sell, grant any option for the
sale of, or otherwise dispose of, any Common Stock or any securities convertible
or exchangeable into Common Stock (subject to customary exceptions) for a period
not to exceed ninety (90) days from the effective date of the Registration
Statement pertaining to such Registrable Securities or from such other date as
may be requested by the underwriter(s). The Company further agrees that, in
connection with an Underwritten Offering in respect of which Registrable
Securities are being sold, if requested by the managing underwriter(s), it will
exercise its best efforts to obtain agreements (in the underwriters’ customary
form) from its directors and executive officers not to,

 

21



--------------------------------------------------------------------------------

directly or indirectly, sell, offer to sell, grant any option for the sale of,
or otherwise dispose of, any Common Stock or any securities convertible or
exchangeable into Common Stock (subject to customary exceptions), for a period
not to exceed ninety (90) days from the effective date of the Registration
Statement pertaining to such Registrable Securities or from such other date as
may be requested by the underwriter(s).

Section 3.12 Termination of Registration Rights. The rights granted under this
Article III shall terminate on the earlier of the date that (a) the Holders no
longer Beneficially Own any Registrable Securities or (b) all Registrable
Securities are eligible for sale without any volume or other limitations or
restrictions; provided, however, that the indemnification provisions set forth
in Section 3.9 shall survive such termination.

Section 3.13 Assignment; Binding Effect. The rights and obligations provided in
this Article III may be assigned in whole or in part by any Holder to a
controlled affiliate of such Holder or to any member, general or limited partner
or stockholder of any such Holder (each, a “Permitted Transferee”) without the
consent of the Company or any other Holder. Such assignment shall be effective
upon receipt by the Company of (a) written notice from the Holder certifying
that the transferee is a Permitted Transferee, stating the name and address of
the Permitted Transferee and identifying the amount of Registrable Securities
with respect to which the rights under this Agreement are being transferred, and
(b) a written agreement from the Permitted Transferee to be bound by all of the
terms of this Article III as a “Holder.” Upon receipt of the documents
referenced in clauses (a) and (b) of this Section 3.13, the Permitted Transferee
shall thereafter be deemed to be a “Holder” for all purposes of this Article
III. Except as set forth in this Section 3.13, the rights and obligations
provided in this Article III may not be assigned by any party hereto without the
prior written consent of each of the other parties hereto.

ARTICLE IV

COVENANTS

Section 4.1 Standstill.

(a) TPG hereby agrees that until the earliest of (i) such time as TPG and its
Affiliates no longer collectively own at least five percent (5%) of the
outstanding Common Stock, (ii) the third (3rd) anniversary of the Effective Date
or (iii) a Change of Control of the Company, without the prior written approval
of the Company, neither TPG nor any of its Affiliates (other than any
Non-Private Equity Business of TPG or its Affiliates) will, directly or
indirectly:

(i) acquire, offer or propose to acquire or agree to acquire, Beneficial
Ownership of more than fifteen percent (15%) of the outstanding Voting
Securities of the Company in the aggregate, other than Voting Securities in
excess of fifteen percent (15%) of the outstanding Voting Securities of the
Company acquired (A) as a result of the exercise of any rights or obligations
set forth in this Agreement, (B) pursuant to a stock split, stock dividend,
recapitalization, reclassification or similar transaction, (C) with the consent
of the majority of the non-TPG Directors or (D) directly from the Company;

 

22



--------------------------------------------------------------------------------

(ii) enter into or agree, offer, propose or seek (whether publicly or otherwise)
to enter into, or otherwise be involved in or part of, any acquisition
transaction, merger or other business combination relating to all or part of the
Company or any of its subsidiaries or any acquisition transaction for all or
part of the assets of the Company or any of its subsidiaries or any of their
respective businesses;

(iii) other than a “solicitation” of a “proxy” (as such terms are defined under
Regulation 14A under the Exchange Act, disregarding clause (iv) of Rule
14a-1(1)(2) and including any otherwise exempt solicitation pursuant to Rule
14a-2(b)) seeking approval of the election to the Company Board solely with
respect to any of the TPG Nominated Directors permitted by the terms hereof to
serve on such Company Board, make, or in any way participate in, any such
“solicitation” of “proxies” to vote, or seek to advise or influence any person
or entity with respect to the voting of, any Common Stock of the Company or any
of its subsidiaries;

(iv) call or seek to call a meeting of the stockholders of the Company or any of
the Company’s subsidiaries or initiate any stockholder proposal for action by
the stockholders of the Company, form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act and the
rules and regulations thereunder) with respect to any Voting Securities;

(v) deposit any Securities of the Company into a voting trust, or subject any
Securities of the Company to any agreement or arrangement with respect to the
voting of such securities, or other agreement or arrangement having similar
effect;

(vi) seek representation on the Company Board or a change in the composition of
the Company Board or number of directors elected by the holders of Common Stock
or a change in the number of such directors who represent TPG, other than as
expressly permitted pursuant to this Agreement; and

(vii) bring any action or otherwise act to contest the validity of this Section
4.1;

provided, that nothing in clauses (ii), (iii), (iv) or (vi) of this Section
4.1(a) shall apply to the TPG Nominated Director solely in his or her capacity
as a director of the Company or to actions taken by TPG or any of its Affiliates
to prepare the TPG Nominated Director to act in such capacity.

(b) The limitations provided in Section 4.1(a) shall, upon the occurrence of any
of the following events, immediately be suspended until the expiration of the
time period set forth below in this Section 4.1(b), but only so long as TPG or
any of its Affiliates (other than any Non Private Equity Business of TPG or its
Affiliates) did not directly or indirectly assist, facilitate, encourage or
participate in any such events:

(i) on the commencement (as defined in Rule 14d-2 of the Exchange Act) by any
Person of a tender or exchange offer seeking to acquire Beneficial Ownership of
a number outstanding shares of Voting Securities of the Company that, if
consummated, would result in a Change of Control and which is recommended by the
Company Board; provided, that TPG has not facilitated, encouraged, or otherwise
participated in such tender offer; or

 

23



--------------------------------------------------------------------------------

(ii) on the public announcement by the Company Board or a duly constituted
committee of the Company Board (a) to solicit one or more proposals for a
transaction that, if consummated, would result in a Change of Control or (b) to
pursue discussions or negotiations or make diligence materials available, with
respect to an unsolicited proposal for a transaction that, if consummated, would
result in a Change of Control; provided, that in each case TPG has not
facilitated, encouraged, or otherwise participated in such tender offer.

provided, however, that upon (y) any withdrawal or lapsing of any such tender or
exchange offer referred to in Section 4.1(b)(i) which does not result in a
Change of Control, or (z) the abandonment by the Company Board or a duly
constituted committee of the Company Board of a process to solicit a proposal of
the type referred to in Section 4.1(b)(ii) without a Change of Control having
occurred and without an agreement to effect a Change of Control, as the case may
be, the limitations provided in Section 4.1(a) (except to the extent then
suspended as a result of any other event specified in this Section 4.1(b)) shall
again be applicable for so long as and only to the extent provided in this
Agreement.

Section 4.2 No Conflicting Agreements. For so long as this Agreement remains in
effect, neither the Company nor TPG shall enter into any stockholder agreement
or arrangement of any kind with any Person with respect to any Shares or other
Securities, or otherwise act or agree to act in concert with any Person with
respect to any Shares or other Securities, to the extent such agreement,
arrangement, or concerted act would controvert, or otherwise be inconsistent in
any material respect with, the provisions of this Agreement. The Company (as
successor to Parkway) and TPG hereby agree that, as of the execution of this
Agreement, the Stockholders Agreement, dated as of June 5, 2012, by and among
TPG, TPG Manager and Parkway shall be deemed terminated, null and void, and no
longer of any effect.

Section 4.3 Further Assurances. Each of TPG and the Company agrees to execute
and deliver all such further documents and do all acts and things that from time
to time may reasonably be required to effectively carry out or better evidence
or perfect the full intent and meaning of this Agreement.

ARTICLE V

MISCELLANEOUS

Section 5.1 Amendment and Waiver. This Agreement may not be amended, except by
an agreement in writing, executed by each of TPG and the Company, and compliance
with any term of this Agreement may not be waived, except by an agreement in
writing executed on behalf of the party against whom the waiver is intended to
be effective. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of any such provision and
shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

Section 5.2 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void, or otherwise
unenforceable, all other provisions of this Agreement, to the extent permitted
by Law, shall not be affected and shall remain in full force and effect. Upon
any such determination, the parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

 

24



--------------------------------------------------------------------------------

Section 5.3 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement and the Purchase Agreement, together with the agreements and
other documents and instruments referred to herein, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof, and supersede and preempt any prior understandings, agreements,
or representations by or among the parties, written or oral, that may have
related to the subject matter hereof in any way.

Section 5.4 Successors and Assigns. Except as expressly set forth herein,
neither this Agreement nor any of the rights or obligations of any party under
this Agreement (including any rights under Article II and Article III hereof)
may be assigned, in whole or in part (except by operation of Law), by either
party without the prior written consent of the other party, and any such
transfer or attempted transfer without such consent shall be null and void. This
Agreement shall be binding upon and shall inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

Section 5.5 Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one and the same agreement.

Section 5.6 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to, and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order, or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at Law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such party.

 

25



--------------------------------------------------------------------------------

Section 5.7 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first (1st) Business Day following
the date of dispatch if delivered by a recognized next day courier service, or
on the third (3rd) Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

If to the Company:

Cousins Properties Incorporated

191 Peachtree Street, Suite 500

Atlanta, Georgia 30303

Attention: General Counsel

Fax No.: (404) 407-1641

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Edward D. Herlihy and David E. Shapiro

Fax No.: (212) 403-2000

If to TPG:

c/o TPG Global, LLC

301 Commerce St, Suite 3300

Fort Worth, Texas 76102

Attn: General Counsel

Facsimile: (817) 871-4001

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl P. Marcellino

Fax: (646) 728-1523

Section 5.8 Governing Law; Venue and Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York, without regard to, or otherwise giving effect to,
any body of Law or other rule that would cause or otherwise require the
application of the Laws of any other jurisdiction.

(b) Any action or proceeding against either the Company or TPG relating in any
way to this Agreement may be brought exclusively in the courts of the State of
New York or (to the extent subject matter jurisdiction exists therefore) the
United States District Court for the Southern District of New York, and each of
the Company and TPG irrevocably submits to the jurisdiction of both such courts
in respect of any such action or proceeding. Any actions or proceedings to
enforce a judgment issued by one of the foregoing courts may be enforced in any
jurisdiction.

 

26



--------------------------------------------------------------------------------

(c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH
OF THE COMPANY AND TPG HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION, OR SUIT
(WHETHER IN CONTRACT, TORT, OR OTHERWISE), INQUIRY, PROCEEDING, OR INVESTIGATION
ARISING OUT OF, OR BASED UPON, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH OF THE COMPANY AND TPG ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTY THAT THIS SECTION 5.8(C) CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH IT IS RELYING, AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. THE COMPANY OR TPG MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 5.8(C) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 5.9 Third Party Benefits. Except for the provisions in Section 5.10,
none of the provisions of this Agreement is for the benefit of, or shall be
enforceable by, any third-party beneficiary.

Section 5.10 No Recourse Against Others. All claims, causes of action (whether
in contract or in tort, in law or in equity, or granted by statute),
obligations, or liabilities that may be based upon, be in respect of, arise
under, out of or by reason of, be connected with, or relate in any manner to
this Agreement, or the negotiation, execution, performance or breach of this
Agreement (including any representation or warranty made in, in connection with,
or as an inducement to, this Agreement), may be made only against (and are those
solely of) the entities that are expressly identified as parties in the preamble
to this Agreement (the “Contracting Parties”). No Person who is not a
Contracting Party, including any and all former, current or future directors,
officers, employees, incorporators, members, general or limited partners,
controlling persons, managers, management companies, equityholders, affiliates,
agents, attorneys, or representatives of, and any and all former, current or
future financial advisors or lenders to, any Contracting Party, and any and all
former, current or future directors, officers, employees, incorporators,
members, general or limited partners, controlling persons, managers, management
companies, equityholders, affiliates, agents, attorneys, or representatives of,
and any and all former, current or future financial advisors or lenders to, any
of the foregoing, and any and all former, current or future heirs, executors,
administrators, trustees, successors or assigns of any of the foregoing (the
“Non-Recourse Parties”), shall have any liability (whether in contract or in
tort, in law or in equity, or granted by statute) for any claims, causes of
action, obligations or liabilities arising under, out of, in connection with, or
related in any manner to this Agreement, or the negotiation, execution,
performance, or breach of this Agreement; and, to the maximum extent permitted
by Law, each Contracting Party hereby waives and releases all such claims and
causes of action against any such Non-Recourse Parties. Without limiting the
foregoing, to the maximum extent permitted by Law, (a) each Contracting Party
hereby waives and releases any and all rights, claims, demands, or causes of
action that may otherwise be available at law or in equity, or granted by
statute, to avoid or disregard the entity form of a

 

27



--------------------------------------------------------------------------------

Contracting Party or otherwise impose liability of a Contracting Party on any
Non-Recourse Party, whether granted by statute or based on theories of equity,
agency, control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the corporate, limited liability company or limited
partnership veil, unfairness, undercapitalization, or otherwise, in each case in
connection with, or related in any manner to this Agreement, or the negotiation,
execution, performance, or breach of this Agreement; and (b) each Contracting
Party disclaims any reliance upon any Non-Recourse Parties with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with, or as an inducement to this Agreement.

Section 5.11 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 5.12 Expenses. Except to the extent otherwise expressly provided herein,
the Company shall reimburse TPG and its Affiliates, upon presentation of
appropriate documentation, for all reasonable out-of-pocket expenses incurred by
TPG and its Affiliates after the date hereof in connection with enforcement of
this Agreement.

Section 5.13 Termination. Except to the extent otherwise expressly provided
herein, this Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect in the event that (a) TPG
and its Affiliates cease to Beneficially Own any shares of Common Stock, (b) the
registration rights and obligations set forth in Article III (other than those
set forth in Section 3.9) have terminated pursuant to Section 3.12 or (c) the
transactions contemplated by the Merger Agreement are not consummated pursuant
to the terms thereto. Notwithstanding anything herein to the contrary, this
Agreement may not be revoked by any party prior to the Effective Date without
the prior written consent of all parties hereto.

[The remainder of this page has been intentionally left blank.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first written above.

 

COMPANY: COUSINS PROPERTIES INCORPORATED By:  

/s/ Gregg D. Adzema

Name:  

Gregg D. Adzema

Title:   Executive Vice President and Chief Financial Officer

Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------

TPG: TPG VI PANTERA HOLDINGS, L.P.   By:   TPG Genpar VI Delfir AIV, L.P., its
general partner   By:   TPG Genpar VI Delfir AIV Advisors, LLC, its general
partner By:  

/s/ Clive Bode

Name:   Clive Bode Title:   Vice President TPG MANAGER: TPG VI MANAGEMENT, LLC
By:  

/s/ Clive Bode

Name:   Clive Bode Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT B

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT is entered into as of [            ], 2016, by and
among TPG VI Pantera Holdings, L.P., a Delaware limited partnership (“TPG”),
[HoustonCo], a [                    ] corporation (the “Company”), and, solely
for purposes of Article IV and related definitions, TPG VI Management, LLC, a
Delaware limited liability company (the “TPG Manager”).

WHEREAS, pursuant to that certain Agreement and Plan of Merger by and among
Parkway Properties, Inc., a Maryland corporation (“Parkway”), Parkway Properties
LP (“Parkway LP”), a Delaware limited partnership, Cousins Properties
Incorporated, a Georgia corporation (“Cousins”), and Clinic Sub Inc., a Maryland
corporation (“Merger Sub”), dated as of April 28, 2016 (as it may be amended,
restated, or otherwise modified from time to time, and together with all
exhibits, schedules, and other attachments thereto, the “Merger Agreement”), (i)
Parkway merged with and into Merger Sub with Merger Sub continuing as the
surviving corporation (the “Merger”) and (ii) Cousins and Parkway LP completed a
restructuring resulting in the contribution of the Houston Business (as defined
in the Merger Agreement) to the Company and the distribution of shares of the
Company (the “Distribution”) to the stockholders of Cousins immediately
following the Merger (as defined in the Merger Agreement);

WHEREAS, TPG received [    ] [(    )] shares of Common Stock of the Company in
connection with the Distribution; and

WHEREAS, TPG and the Company desire to enter into this Agreement in order to
generally set forth their respective rights and responsibilities, and to
establish various arrangements and restrictions with respect to, among other
things, (a) actions that may or may not be undertaken in respect of the shares
of Common Stock Beneficially Owned by TPG, (b) the governance of the Company,
(c) certain registration rights with respect to the Registrable Securities (as
defined herein) and (d) other related matters with respect to the Company.

NOW, THEREFORE, in consideration of the premises set forth above and of the
mutual representations, covenants, and obligations hereinafter set forth, and
for other good and valuable consideration, the receipt, sufficiency, and
adequacy of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms

As used herein, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person, including, with respect to
TPG, any Affiliated Fund of TPG; provided, however, that in no event shall
(a) any of the portfolio companies in which TPG’s Affiliates have an investment,
or (b) the Company, any of its Subsidiaries, or any of the Company’s other
controlled Affiliates be deemed to be Affiliates of TPG for purposes of this
Agreement; and provided, further, that no investment bank that may employ or
have as a partner a member of the Company Board shall be deemed to be an
“Affiliate” of TPG for purposes of this Agreement.

 

1



--------------------------------------------------------------------------------

“Affiliated Fund” shall mean, in the case of TPG, each corporation, trust,
limited liability company, general or limited partnership, or other Person with
whom TPG is under common control or to which TPG or an Affiliate of TPG is the
investment adviser.

“Agreement” means this Stockholders Agreement, as it may be amended, restated,
or otherwise modified from time to time, together with all exhibits, schedules,
and other attachments hereto.

“Beneficial Ownership” means, with respect to any Security, the ownership of
such Security by any “Beneficial Owner,” as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that, in calculating the
beneficial ownership of any particular “person” (as that term is used in Section
13(d)(3) of the Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Own, “Beneficially Owned” and “Beneficial Owner” shall have
correlative meaning.

“Business Day” means any day that is not a Saturday, a Sunday, or any other day
on which banks are required or authorized by Law to be closed in the City of New
York, in the State of New York.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations, or other equivalents (however designated, and
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited), limited liability company membership interests, or
equivalent ownership interests in, or issued by, such Person.

“Change of Control” means (i) a sale of all or substantially all of the direct
or indirect assets of the Company (including by way of any reorganization,
merger, consolidation or other similar transaction), (ii) a direct or indirect
acquisition of Beneficial Ownership of Voting Securities of the Company by
another Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act), by means of any transaction or series of transactions (including
any reorganization, merger, consolidation, joint venture, share transfer or
other similar transaction), pursuant to which the stockholders of the Company
immediately preceding such transaction or transactions collectively own,
following the consummation of such transaction or transactions, less than fifty
percent (50%) of the Voting Securities of the Company or the surviving entity,
as the case may be, or (iii) the obtaining by any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of the power (whether
or not exercised) of the power to elect a majority of the members of the Company
Board (or similar governing body) of the Corporation.

“Committee” has the meaning set forth in Section 2.1(b).

“Common Stock” means the Common Stock of the Company, par value $0.001 per
share.

 

2



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the Recitals hereto.

“Company Board” means the board of directors of the Company.

“Contracting Party” has the meaning set forth in Section 6.10.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two (2) or more Persons, means
the possession, directly or indirectly, of the power to direct, or cause the
direction of, the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract, or by any
other means.

“Controlling Person” has the meaning set forth in Section 4.9(a).

“Convertible Securities” means any evidence of indebtedness, shares of Capital
Stock (other than Common Stock) or other Securities (including Options) that are
directly or indirectly convertible into, or otherwise exchangeable or
exercisable for, Shares.

“Damages” has the meaning set forth in Section 4.9(a).

“DCR” has the meaning set forth in Section 2.3.

“Debt” means, with respect to the Company and its subsidiaries, all liabilities,
including all obligations in respect of principal, accrued interest, penalties,
fees and premiums, for (a) indebtedness for borrowed money (including principal
and accrued interest), (b) indebtedness evidenced by notes, debentures, bonds or
other similar instruments (including principal and accrued interest), (c)
“earn-out” obligations and other obligations for the deferred purchase price of
property, goods or services (other than trade payables or accruals incurred in
the ordinary course of business), (d) indebtedness for payments arising in
respect of drawn letters of credit or bankers’ acceptances or secured by a
purchase money mortgage or other lien to secure all or part of the purchase
price of the property subject to such mortgage or lien, (e) liabilities and
obligations under capital leases (determined in accordance with GAAP), and (f)
indebtedness of third Persons which is directly or indirectly guaranteed by the
Company or any of its subsidiaries.

“Demand Registration” has the meaning set forth in Section 4.2(a).

“Director” means, with respect to any Person, any member of the board of
directors of such Person (other than any advisory, honorary or other non-voting
member of such board).

“DTC” has the meaning set forth in Section 4.8.

“Equity Issuance” means any issuance, sale or placement of any Common Stock or
other Capital Stock of the Company or any of its subsidiaries, and any issuance,
sale or placement of any other Securities of the Company or any of its
subsidiaries that are convertible or exchangeable into Common Stock or other
Capital Stock of the Company or any of its subsidiaries; provided, however, that
no Permitted Issuance shall constitute or be deemed to constitute an “Equity
Issuance” for purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with all rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Full Cooperation” means, in connection with any Underwritten Offering, where,
in addition to the cooperation otherwise required by this Agreement, members of
senior management of the Company (including the chief executive officer and
chief financial officer) fully cooperate with the underwriter(s) in connection
with all reasonable and customary recommendations and requests of such
underwriter(s), and make themselves available upon reasonable notice to
participate in due diligence meetings or calls, “road-show” and other reasonable
and customary marketing activities in such locations (domestic and foreign) as
recommended by the underwriter(s).

“GAAP” means United States generally accepted accounting principles in effect as
of the date hereof.

“Holder” means TPG and any Permitted Transferee that becomes a Holder pursuant
to Section 4.13, and solely for purposes of Article IV and related definitions,
the TPG Manager.

“Indemnified Party” has the meaning set forth in Section 4.9(c).

“Indemnifying Party” has the meaning set forth in Section 4.9(c).

“Law” means any statue, law, regulation, ordinance, rule, injunction, order,
decree, directive, or any similar form of decision of, or determination by, any
governmental or self-regulatory authority.

“Mailing Date” has the meaning set forth in Section 2.1(a).

“Merger Agreement” has the meaning set forth in the Recitals hereto.

“Non-Recourse Party” has the meaning set forth in Section 6.10.

“NYSE” means the New York Stock Exchange and any successor thereto.

“Options” means any options, warrants, or other rights to subscribe for,
purchase, or otherwise acquire shares of Capital Stock of the Company (or any
successor thereto).

“Permitted Issuance” means (a) any issuance of Capital Stock upon the exercise
of Options outstanding as of the date of this Agreement and in accordance with
their terms as in effect on the date of this Agreement, (b) any issuance, sale
or authorization pursuant to the Company’s existing compensation arrangements
for its directors, officers, employees, consultants and agents, (c) any
issuance, sale or authorization pursuant to any future compensation arrangements
for the Company’s directors, officers, employees, consultants and agents that
are approved by the Company’s Compensation Committee, (d) any issuance, sale or
authorization pursuant to or in connection with any dividend reinvestment plan
or employee stock purchase plan of the Company or the establishment thereof, (e)
any issuance in exchange for limited partnership units

 

4



--------------------------------------------------------------------------------

in Parkway LP in accordance with the limited partnership agreement of Parkway
LP, and (e) any issuance, sale or placement of Capital Stock as consideration in
any acquisition transaction, including any Change of Control, that has been
approved by the Company Board.

“Permitted Transferee” has the meaning set forth in Section 4.13.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including any
governmental authority.

“Piggyback Registration” has the meaning set forth in Section 4.3(a).

“Pro Rata Portion” means, with respect to TPG and its Affiliates at a given time
and with respect to a given Equity Issuance, a number of shares of Common Stock,
other Capital Stock or other Securities to be issued, sold or placed in the
Equity Issuance equal to the product of (a) the number of shares of Common
Stock, other Capital Stock or other Securities proposed to be issued, sold or
placed in the Equity Issuance, multiplied by (b) a fraction, the numerator of
which is the aggregate number of shares of Common Stock Beneficially Owned by
TPG and its Affiliates on the basis of the number of shares of Common Stock
issued and outstanding immediately prior to the Equity Issuance, and the
denominator of which is the aggregate number of shares of outstanding Common
Stock on the basis of the number of shares of Common Stock issued and
outstanding immediately prior to the Equity Issuance.

“Registrable Securities” means at any time, the shares of Common Stock held
beneficially or of record by any of the Holders, including shares of Common
Stock acquired by way of a dividend, stock split, recapitalization, plan of
reorganization, merger, sale of assets or otherwise. Registrable Securities
shall continue to be Registrable Securities until (x) they are sold pursuant to
an effective Registration Statement under the Securities Act or (y) they may be
sold by their Holder without registration under the Securities Act pursuant to
Rule 144 (or any similar provision then in force) without limitation thereunder
on volume or manner of sale or other restrictions under Rule 144.

“Registration Expenses” has the meaning set forth in Section 4.4.

“Registration Statement” means any registration statement filed by the Company
under the Securities Act that covers any of the Registrable Securities,
including a prospectus, amendment and supplements thereto, and all exhibits and
material incorporated by reference therein.

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
federal statute, rules, or regulations thereto, and in the case of any
referenced section of any such statute, rule, or regulation, any successor
section thereto, collectively as from time to time amended and in effect.

“SEC” means the Securities and Exchange Commission.

“Securities” means Capital Stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, restricted
stock units, notes, bonds, debentures, and other securities, equity interests,
ownership interests and similar obligations of every kind and nature of any
Person.

 

5



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933 or any successor federal
statute, and the rules and regulations of the Securities and Exchange Commission
thereunder, and in the case of any referenced section of any such statute, rule
or regulation, any successor section thereto, collectively and as from time to
time amended and in effect.

“Shares” means (a) all shares of the Capital Stock of the Company originally
issued to, or issued with respect to shares originally issued to, or held by, a
stockholder of the Company, whenever issued, including all shares of the Company
issued upon the exercise, conversion, or exchange of any Convertible Securities
and (b) all Convertible Securities originally granted or issued to, or held by,
any stockholder (treating such Convertible Securities as a number of shares
equal to the number of shares of the Company for which such Convertible
Securities may be converted or exercised, for all purposes of this Agreement,
except as otherwise set forth herein).

“Suspension Notice” has the meaning set forth in Section 4.7(a).

“Stockholder Approval” means the affirmative vote of holders of a majority of
the Common Stock present or represented and entitled to vote at a meeting of
stockholders of the Company (other than Common Stock held by TPG and its
Affiliates) of certain matters related to the transactions contemplated this
Agreement, including without limitation the matters set forth in Section 2.1(b)
and Section 3.1(a) hereof that are conditioned on such approval.

“Stockholders Meeting” has the meaning set forth in Section 3.1.

“TPG Manager” has the meaning set forth in the Recitals hereto.

“TPG Nominated Directors” has the meaning set forth in Section 2.1(a).

“Underwriters’ Maximum Number” means, for any Demand Registration or Piggyback
Registration, that number of securities to which such registration should, in
the opinion of the managing underwriter(s) of such registration, in light of
marketing factors, be limited.

“Underwritten Offering” has the meaning set forth in Section 4.2(b).

“Voting Securities” means at any time shares of any class of Capital Stock or
other Securities of the Company that are then entitled to vote generally in the
election of Directors and not solely upon the occurrence and during the
continuation of certain specified events, and any Convertible Securities that
may be converted into, exercised for, or otherwise exchanged for such shares of
Capital Stock.

Section 1.2 Other Definitional Provisions. When used in this Agreement, the
words “hereof,” “herein,” and “hereunder,” and words of similar import shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

 

6



--------------------------------------------------------------------------------

ARTICLE II

GOVERNANCE

Section 2.1 TPG’s Representation on Company Board.

(a) On the Closing Date (as defined in the Merger Agreement), if the number of
members constituting the Company Board is other than seven (7), the Company
Board shall promptly be reconstituted such that the number of members
constituting the Company Board shall be seven (7), subject to increase or
decrease by the Company Board from time-to-time, in accordance with the
certificate of incorporation and bylaws of the Company and this Agreement. On
the Closing Date, the Company shall promptly cause up to two (2) persons (in the
aggregate) designated by TPG to be appointed to the Company Board in the manner
provided in the Company’s governing documents for filling vacancies on the
Company Board; provided, that, to the extent TPG has not designated two (2) such
persons before Closing, the Company shall promptly cause the remaining persons
to be appointed to the Company Board when such persons are designated by
TPG. Following the date hereof, subject to Section 2.1(f), for any meeting (or
consent in lieu of a meeting) of the Company’s stockholders for the election of
members of the Company Board, (i) so long as TPG, together with its Affiliates,
Beneficially Owns as of the date of mailing of the Company’s definitive proxy
statement in connection with such meeting (the “Mailing Date”) at least five
percent (5%), but equal to or less than thirty percent (30%), of the outstanding
Common Stock on the basis of the number of shares of Common Stock issued and
outstanding, the Company shall include two (2) persons designated by TPG as
members of the slate of Company Board nominees proposed by the Company Board for
election by the Company’s stockholders and, subject to the Company Board’s
fiduciary duties, shall recommend that the Company’s stockholders vote in favor
of the election of all two (2) such nominees, (ii) so long as TPG, together with
its Affiliates, Beneficially Owns as of the Mailing Date at least two and one
half percent (2.5%), but less than five percent (5%), of the outstanding Common
Stock on the basis of the number of shares of Common Stock issued and
outstanding, the Company shall include one (1) person designated by TPG as a
member of the slate of Company Board nominees proposed by the Company Board for
election by the Company’s stockholders and, subject to the Company Board’s
fiduciary duties, shall recommend that the Company’s stockholders vote in favor
of the election of such nominee, (iii) if TPG, together with its Affiliates,
Beneficially Owns as of the Mailing Date less than two and one half (2.5%) of
the outstanding Common Stock on the basis of the number of shares of Common
Stock issued and outstanding, the Company shall not be required to include any
persons designated by TPG as members of the slate of Company Board nominees and
(iv) if TPG, together with its Affiliates, Beneficially Owns as of the Mailing
Date greater than thirty percent (30%) of the outstanding Common Stock on the
basis of the number of shares of Common Stock issued and outstanding, the
Company shall include three (3) persons designated by TPG as members of the
slate of Company Board nominees proposed by the Company Board for election by
the Company’s stockholders and, subject to the Company Board’s fiduciary duties,
shall recommend that the Company’s stockholders vote in favor of the election of
all three (3) such nominees. The members of the Company Board nominated or
elected pursuant to this Section 2.1(a) are referred

 

7



--------------------------------------------------------------------------------

to herein as the “TPG Nominated Directors.” The Company Board shall not withdraw
any nomination or, subject to the Company Board’s fiduciary duties,
recommendation required under this Section 2.1(a), unless TPG delivers to the
Company Board a written request for such withdrawal. Further, (i) for any
meeting (or consent in lieu of a meeting) of the Company’s stockholders for the
election of members of the Company Board, the Company Board shall not nominate,
in the aggregate, a number of nominees greater than the number of members of the
Company Board, (ii) subject to the Company Board’s fiduciary duties, the Company
Board shall not recommend the election of any other person to a position on the
Company Board for which a TPG Nominated Director has been nominated, and (iii)
the Company shall use commercially reasonable efforts to cause each TPG
Nominated Director to be elected to the Company Board. If elected to the Company
Board, each TPG Nominated Director will hold his or her office as a member of
the Company Board for such term as is provided in the articles of incorporation
and bylaws of the Company, or until his or her death, resignation or removal
from the Company Board or until his or her successor has been duly elected and
qualified in accordance with the provisions of this Agreement, the articles of
incorporation and bylaws of the Company, and applicable Law.

(b) On the Closing Date, the Company shall promptly cause the committee of the
Company Board called the Investment Committee (the “Investment Committee”) and
the committee of the Board called the Compensation Committee (the “Compensation
Committee” and together with the Investment Committee, each a “Committee”) to be
comprised of not more than four (4) members. On the Closing Date, the Company
shall promptly cause (i) two (2) TPG Nominated Directors (in the aggregate)
designated by TPG to be appointed to the Investment Committee; provided, that,
to the extent TPG has not designated up to two (2) TPG Nominated Directors for
appointment to the Investment Committee before Closing, the Company shall
promptly cause such persons to be appointed to such Committee when such persons
are designated by TPG and (ii) one (1) TPG Nominated Director designated by TPG
to be appointed to the Compensation Committee; provided, that, to the extent TPG
has not designated one (1) TPG Nominated Director for appointment to the
Compensation Committee before Closing, the Company shall promptly cause such
person to be appointed to such Committee when such person is designated by
TPG. Following such appointment(s), (i) so long as TPG, together with its
Affiliates, Beneficially Owns at least five percent (5%) of the outstanding
Common Stock on the basis of the number of shares of Common Stock issued and
outstanding, the Company Board shall include two (2) TPG Nominated Directors
designated by TPG on the Investment Committee and one (1) TPG Nominated Director
designation by TPG on the Compensation Committee, (ii) so long as TPG, together
with its Affiliates, Beneficially Owns at least two and one half percent (2.5%),
but less than five percent (5%), of the outstanding Common Stock on the basis of
the number of shares of Common Stock issued and outstanding, the Company Board
shall include one (1) TPG Nominated Director designated by TPG on the Investment
Committee and one (1) TPG Nominated Director designation by TPG on the
Compensation Committee and (iii) if TPG, together with its Affiliates,
Beneficially Owns less than two and one half percent (2.5%) of the outstanding
Common Stock on the basis of the number of shares of Common Stock issued and
outstanding, the Company Board shall not be required to include any persons
designated by TPG on any Committee. For so long as TPG has the right to
designate any TPG Nominated Directors to serve on the Committees, (x) the
Company Board shall maintain a committee called the Investment Committee, the
rights and responsibilities of which shall

 

8



--------------------------------------------------------------------------------

include those described on Exhibit A hereto, and a committee called the
Compensation Committee, the rights and responsibilities of which shall include
those described on Exhibit B hereto, (y) each Committee may only take action
with the affirmative vote of at least a majority of its members and (z) (A) the
Company Board will not authorize, and the Company Board will not cause to be
taken, any action described on Exhibit A or in clause (ii) of Exhibit B hereto,
as the case may be, absent the affirmative approval of the Investment Committee
or the Compensation Committee, as the case may be, and (B) subject to and only
following the receipt of Stockholder Approval, the Company Board will not
authorize, and the Company Board will not cause to be taken, any action
described in clause (i) of Exhibit B hereto absent the affirmative approval of
the Compensation Committee. Furthermore, for so long as TPG has the right to
designate any TPG Nominated Directors to serve on the Committees, if to the
extent that any TPG Nominated Director is not permitted to serve on the
Compensation Committee for any reason, including pursuant to Section 2.1(f) or
Section 2.1(g) below, the Company Board shall create a new Committee in
accordance with this Section 2.1(b), that includes the requisite number of TPG
Nominated Directors, and that has the rights and responsibilities described on
Exhibit B hereto. Any such Committee may only take action with the affirmative
vote of at least a majority of its members and (x) the Company Board will not
authorize, and the Company will not cause to be taken, any action described in
clause (ii) of Exhibit B hereto absent the affirmative approval of such action
by such Committee, and (y) subject to and only following receipt of Stockholder
Approval, the Company Board will not authorize, and the Company Board will not
cause to be taken, any action described in clause (i) of Exhibit B hereto absent
the affirmative approval by such Committee.

(c) If TPG’s, together with its Affiliates’, Beneficial Ownership of outstanding
Common Stock on the basis of the number of shares of Common Stock issued and
outstanding, falls below any percentage threshold set forth in Section 2.1(b)
above, TPG shall cause one or more, as applicable, of the TPG Nominated
Directors to resign from any Committees on which such TPG Nominated Directors
serve effective as of the date that is the earlier of the end of such TPG
Nominated Director’s term and six months from the date on which TPG’s Beneficial
Ownership fell below the applicable percentage, such that the remaining number
of TPG Nominated Directors on such Committees does not exceed the number that
TPG is then entitled to designate appointment pursuant to the terms and
conditions of Section 2.1(b). If TPG’s, together with its Affiliates’,
Beneficial Ownership of outstanding Common Stock on the basis of the number of
shares of Common Stock issued and outstanding, falls below any percentage
threshold set forth in Section 2.1(a) and Section 2.1(b) above, the number of
directors that TPG shall be entitled to designate for nomination or appointment
at any meeting (or consent in lieu of a meeting) of the Company’s stockholders
for the election of members of the Company Board or any Committee thereof shall
be reduced to such number that does not exceed the number that TPG is then
entitled to designate for nomination or appointment pursuant to the terms and
conditions of Section 2.1(a) and Section 2.1(b) above, as applicable, and TPG
shall cause one or more, as applicable, of the TPG Nominated Directors to resign
as of the date that is the earlier of the end of such TPG Nominated Director’s
term and six months from the date on which TPG’s Beneficial Ownership fell below
the applicable percentage. If, after the date on which TPG’s Beneficial
Ownership fell below the applicable percentage and before the effective date of
the TPG Director’s resignation in accordance with the preceding sentence, TPG or
its Affiliates acquire additional shares of Common Stock which meet the
percentage thresholds set forth in

 

9



--------------------------------------------------------------------------------

Sections 2.1(a) and 2.1(b) above, then the number of directors that TPG shall be
entitled to designate for nomination or appointment at any meeting (or consent
in lieu of a meeting) of the Company’s stockholders for the election of members
to the Company Board or any Committee thereof shall be increased to the
applicable number set forth in Sections 2.1(a) and 2.1 (b) (otherwise, the
number of directors that TPG shall be entitled to so designate shall be forever
so reduced, even if TPG or its Affiliates shall subsequently acquire additional
shares of Common Stock). In addition, TPG shall cause any TPG Nominated Director
to resign promptly from the Company Board and any Committees on which such TPG
Nominated Director serves if such TPG Nominated Director, as determined by the
Company Board in good faith after consultation with outside legal counsel, (i)
is prohibited or disqualified from serving as a director of the Company or a
member of any such Committees under any rule or regulation of the SEC, the NYSE
or by applicable Law, (ii) has engaged in acts or omissions constituting a
breach of the TPG Nominated Director’s duty of loyalty to the Company and its
stockholders, (iii) has engaged in acts or omissions that involve intentional
misconduct or an intentional violation of Law or (iv) has engaged in any
transaction involving the Company from which the TPG Nominated Director derived
an improper personal benefit that was not disclosed to the Company Board prior
to the authorization of such transaction; provided, however, that, subject to
the limitations set forth in Section 2.1(a) and Section 2.1(b), TPG shall have
the right to replace such resigning TPG Nominated Director with a new TPG
Nominated Director, such newly named TPG Nominated Director to be appointed
promptly to the Company Board in place of the resigning TPG Nominated Director
in the manner set forth in the Company’s governing documents for filling
vacancies on the Company Board. Nothing in this paragraph (c) or elsewhere in
this Agreement (except Section 2.1(e)) shall confer any third-party beneficiary
or other rights upon any person designated hereunder as a TPG Nominated
Director, whether during or after such person’s service on the Company Board.

(d) For so long as TPG has the right to designate at least one (1) TPG Nominated
Director for nomination to the Company Board pursuant to Section 2.1(a) above,
the Company Board shall (i) fill vacancies created by reason of death, removal
or resignation of any TPG Nominated Director promptly upon request by TPG and
only as directed by TPG, subject to the terms and conditions set forth in
Section 2.1(a) above and Sections 2.1(f) and 2.1(g) below, and (ii) fill
vacancies created by reason of death, removal or resignation of any director who
is not a TPG Nominated Director (a “Non-TPG Director”) promptly upon request by
the Non-TPG Directors and only as directed by the Non-TPG Directors; provided,
however, that any such director designated by the Non-TPG Directors shall, as a
condition precedent to his or her nomination, meet each of the requirements set
forth in clauses (i) – (iv) of Section 2.1(f) below (it being understood that,
for the purposes hereof, the word “TPG” appearing in clause (i) thereof shall be
replaced with the words “the Non-TPG Directors”), other than, in the case of any
non-independent or management director, the requirements of clause (iii)
thereof. Further, for so long as TPG has the right to designate at least one (1)
TPG Nominated Director for appointment to any Committee pursuant to Section
2.1(b) above, the Company Board shall appoint and remove the TPG Nominated
Directors as members of any such Committee promptly upon request by TPG and only
as directed by TPG, and shall fill vacancies created by reason of death, removal
or resignation of any TPG Nominated Director promptly upon request by TPG and
only as directed by TPG, subject to the terms and conditions set forth in
Section 2.1(b) and 2.1(c) above and Sections 2.1(f) and 2.1(g) below. So long as
TPG has promptly named a replacement,

 

10



--------------------------------------------------------------------------------

following any death, removal or resignation of any TPG Nominated Director, and
prior to any the appointment of such replacement in accordance with this
Agreement, the Company Board agrees not to authorize or take, and agrees to
cause each Committee not to authorize or take, any action that would otherwise
require the consent of a TPG Nominated Director until such time as such newly
named TPG Nominated Director has been so appointed to the Board or such
Committee.

(e) Each TPG Nominated Director that is elected to the Company Board shall be
indemnified by the Company and its subsidiaries, if applicable, in connection
with his or her service as a member of the Company Board or any Committee to the
fullest extent permitted by law and will be exculpated from liability for
damages to the fullest extent permitted by law. Without limiting the foregoing
in this Section 2.1(e), each TPG Nominated Director who is elected to the
Company Board shall be entitled to receive from the Company and its
subsidiaries, if applicable, the same insurance coverage in connection with his
or her service as a member of the Company Board and any Committee as is provided
for each of the other members of the Company Board or Committee, as applicable.

(f) TPG shall only designate a person to be a TPG Nominated Director (i) who TPG
believes in good faith has the requisite skill and experience to serve as a
director of a publicly-traded company, (ii) who is not prohibited from or
disqualified from serving as a director of the Company pursuant to any rule or
regulation of the SEC, the NYSE or applicable Law, (iii) who meets the
independence standards set forth in Section 303A.02(b) of the NYSE Listed
Company Manual and (iv) with respect to which no event required to be disclosed
pursuant to Item 401(f) of Regulation S-K of the 1934 Act has
occurred. Notwithstanding anything to the contrary in this Section 2.1, the
parties hereto agree that members of the Company Board shall retain the right to
object to the nomination, election or appointment of any TPG Nominated Director
for service on the Company Board or any Committee if the members of the Company
Board determine in good faith, after consultation with outside legal counsel,
that such TPG Nominated Director fails to meet the criteria set forth above or,
with respect to any TPG Nominated Director to be appointed to the Company’s
Audit Committee, Governance Committee or Compensation Committee, any other rule
or regulation of the SEC, the NYSE or applicable Law that applies to members of
a company’s audit committee, governance committee or compensation committee
(including for purposes of Section 16 of the Exchange Act and Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”)). In the event that
the members of the Company Board object to the nomination, election or
appointment of any TPG Nominated Director to the Company Board or any Committee
pursuant to the terms of this Section 2.1(f), the Company Board shall nominate
or appoint, as applicable, another individual designated by TPG as the TPG
Nominated Director nominated for election to the Company Board or appointed to
the Committee, as applicable, that meets the criteria set forth in this Section
2.1(f) and Section 2.1(g).

(g) Notwithstanding anything to the contrary in this Section 2.1, nothing shall
prevent the Company Board from acting in accordance with their respective
fiduciary duties or applicable Law or stock exchange requirements. The Company
Board shall have no obligation to nominate, elect or appoint any TPG Nominated
Director if such nomination, election or appointment would violate applicable
Law or NYSE requirements or result in a breach by the

 

11



--------------------------------------------------------------------------------

Company Board of its fiduciary duties to its stockholders; provided, however,
that the foregoing shall not affect the right of TPG to designate an alternative
individual as the TPG Nominated Director nominated for election to the Company
Board or appointed to the Committee, as applicable, subject to the other terms,
conditions and provisions in this Article II.

(h) The rights of TPG set forth in this Section 2.1 shall be in addition to, and
not in limitation of, such voting rights that TPG may otherwise have as a holder
of capital stock of the Company.

Section 2.2 Consent Rights.

(a) For so long as TPG, together with its Affiliates, Beneficially Owns at least
five percent (5%) of the outstanding Common Stock on the basis of the number of
shares of Common Stock issued and outstanding, prior written consent of TPG will
be required for:

(i) Any increase or decrease of the size of any Committee; and

(ii) Any change in the rights and responsibilities of either the Investment
Committee or the Compensation Committee (or any additional Committee created in
accordance with the last sentence of Section 2.1(b)) as set forth in Exhibit A
or Exhibit B, as applicable (other than as expressly contemplated hereby).

(b) Notwithstanding the foregoing and for the avoidance of doubt, the consent
rights set forth in paragraph (a) above shall not apply, and TPG’s prior written
consent shall not be required for any actions taken or to be taken, in
connection with a Change of Control of the Company. The rights of TPG and its
Affiliates set forth in this Section 3.2 shall be in addition to, and not in
limitation of, such voting rights that TPG and its Affiliates may otherwise have
as holders of capital stock of the Company.

Section 2.3 Domestically Controlled Status. The Company shall, at least once in
each calendar year, and, upon the prior request of TPG, one additional time
within such calendar year, determine whether the Company is a “domestically
controlled qualified investment entity” within the meaning of Section 897(h)(4)
of the Code (a “DCR”); provided, however, that such examination shall be limited
to information filed publicly with the SEC with respect to the ownership of
stock of the Company (i.e., Schedules 13) and any information related to the
ownership of the Company provided by TPG, and that the Company shall not be
required to take any action (or to not take any action) so as to be treated as a
DCR at any given time; provided, further, that TPG shall not request that the
Company conduct an examination within 180 days prior to the Company’s completion
of its most recent prior examination.

ARTICLE III

PRE-EMPTIVE RIGHTS

Section 3.1 Pre-Emptive Rights.

(a) For so long as TPG, together with its Affiliates, Beneficially Owns at least
five percent (5%) of the outstanding Common Stock on the basis of the number of
shares of

 

12



--------------------------------------------------------------------------------

Common Stock issued and outstanding, and subject to any rules of the NYSE that
may limit or restrict such purchases, TPG or one or more TPG Affiliates
designated by TPG shall have the option and right (but not the obligation) to
participate (or nominate any of TPG’s Affiliates to participate) in any Equity
Issuance by purchasing in the aggregate up to TPG’s and its Affiliates’ Pro Rata
Portion of such Equity Issuance at the same price and the same terms and
conditions as offered to other investors in the Equity Issuance.

(b) The Company agrees to use its reasonable best efforts to take any and all
action, or to cause such action to be taken, as is necessary or appropriate to
allow TPG or its Affiliate(s), as applicable, to fully participate in any Equity
Issuance in accordance with the provisions of this Agreement.

(c) In the event the Company proposes to undertake an Equity Issuance, the
Company shall promptly give TPG prior written notice of its intention,
describing the type of equity interests, the price at which such securities are
proposed to be issued (or, in the case of an underwritten or privately placed
offering in which the price is not known at the time the notice is given, the
method of determining the price and an estimate thereof), the timing of such
proposed Equity Issuance and the general terms and conditions upon which the
Company proposes to effect the Equity Issuance. TPG and its Affiliates shall
have fifteen (15) Business Days (or, if the Company expects that the proposed
Equity Issuance will be effected in less than fifteen (15) Business Days, such
shorter period, that shall be as long as practicable, as may be required in
order for TPG and its Affiliates to participate in such proposed Equity
Issuance) from the date TPG receives notice of the proposed Equity Issuance to
elect to purchase their Pro Rata Portion of such Equity Issuance for the
consideration and upon the terms specified in the notice provided by the Company
pursuant to this Section 3.1(b) by giving written notice to the Company and
stating therein the quantity of equity interests to be purchased. Any such
notice shall be irrevocable. Any purchase of Equity Interests by TPG and its
Affiliates pursuant to this Section 3.1 shall occur contemporaneously with, and
be subject to the same terms and conditions as, the closing of the sale of the
Equity Interests by the Company to the other parties.

(d) The purchase by TPG and its Affiliates of Equity Interests pursuant to this
Section 3.1 shall be subject to the limitations on stock ownership set forth in
the Company’s organizational documents; provided, that Company shall provide any
necessary waiver of such limitations upon receipt of a representation letter
from TPG and its Affiliates (or updated representation letter, as the case may
be, similar to the representation letter provided by TPG and its Affiliates in
connection with the Distribution).

(e) In the event that neither TPG nor any of its Affiliates exercises the right
forth in this Section 3.1 within the applicable period as set forth above, the
Company shall be permitted to sell the equity interests in respect of which such
pre-emptive rights were not exercised. In the event that the Company has not
sold the equity interests within ninety (90) days of its notice to TPG as
contemplated by Section 3.1(b), for purposes of this Section 3.1 such proposed
Equity Issuance shall be deemed to have been terminated, and the Company shall
provide TPG with a new notice prior to undertaking a subsequent Equity Issuance.

(f) The Company shall have the right, in its sole discretion, at all times prior
to consummation of any proposed Equity Issuance giving rise to the rights
granted by this Section 3.1, to abandon, withdraw or otherwise terminate such
proposed Equity Issuance, without any liability to TPG or its Affiliates.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

REGISTRATION RIGHTS

Section 4.1 Registration at Closing. The Company shall use commercially
reasonable efforts to file, within thirty (30) days of Closing, a Registration
Statement registering for sale all of the Registrable Securities held by the
Holders and, as soon as practicable thereafter, cause such Registration
Statement to become effective (and remain effective until the completion of the
distribution contemplated thereby) and file a final prospectus relating thereto,
subject, in each of the foregoing cases, to the ability of the Company to
satisfy financial statement requirements related to the closing of the Merger.
The plan of distribution set forth in the prospectus included in the
Registration Statement shall include such methods of distribution as reasonably
requested by the Holders. For the avoidance of doubt, such registration shall
not be deemed a “Demand Registration” for purposes of the limitations set forth
in Section 4.2(a).

Section 4.2 Demand Registration.

(a) Subject to the provisions hereof, at any time on or after the date that is
180 days after the Closing Date (as defined in the Merger Agreement), the
Holders of a majority of Registrable Securities shall have the right to require
the Company to file a Registration Statement registering for sale all or part of
their respective Registrable Securities under the Securities Act (a “Demand
Registration”) by delivering a written request therefor to the Company (i)
specifying the number of Registrable Securities to be included in such
registration by such Holder or Holders, (ii) specifying whether the intended
method of disposition thereof is pursuant to an Underwritten Offering (as
defined below), and (iii) containing all information about such Holder required
to be included in such Registration Statement in accordance with applicable law.
As soon as practicable after the receipt of such demand, the Company shall
(x) promptly notify all Holders from whom the request for registration has not
been received and (y) use reasonable best efforts to effect such registration
(including, without limitation, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act and any other governmental
requirements or regulations) of the Registrable Securities that the Company has
been so requested to register; provided, however, that (i) the Holders shall not
make a request for a Demand Registration under this Section 4.2(a) for
Registrable Securities having an anticipated aggregate offering price of less
than $5,000,000, (ii) the Holders will not be entitled to require the Company to
effect more than three (3) Demand Registrations in the aggregate under this
Agreement, and (iii) the Company will not be obligated to effect more than one
(1) Demand Registration in any six (6) month period.

(b) The offering of the Registrable Securities pursuant to such Demand
Registration may be in the form of an underwritten public offering (an
“Underwritten Offering”). In such case, (i) the Company may designate the
managing underwriter(s) of the Underwritten Offering, provided that such Holders
may designate a co-managing underwriter to participate in the Underwritten
Offering, subject to the approval of the Company, which approval shall not be
unreasonably withheld or delayed and (ii) the Company shall (together with the
Holders

 

14



--------------------------------------------------------------------------------

proposing to distribute their securities through such underwriting) enter into
an underwriting agreement in customary form for underwriting agreements for firm
commitment offerings of equity securities with the managing underwriter(s)
proposing to distribute their securities through such Underwritten Offering,
which underwriting agreement shall have indemnification provisions in
substantially the form as set forth in Section 4.9 of this Agreement; provided,
that (i) the representations and warranties by, and the other agreements on the
part of, the Company to and for the benefit of the underwriter(s) shall also be
made to and for the benefit of the Holders proposing to distribute their
securities through the Underwritten Offering, (ii) no Holder shall be required
to make any representations and warranties to, or agreements with, any
underwriter in a registration other than customary representations, warranties
and agreements and (iii) the liability of each Holder in respect of any
indemnification, contribution or other obligation of such Holder arising under
such underwriting agreement (a) shall be limited to losses arising out of or
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such Registration Statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement,
incorporated document or other such disclosure document or other document or
report, in reliance upon and in conformity with written information furnished to
the Company by or on behalf of such Holder expressly for inclusion therein and
(b) shall not in any event, absent fraud or intentional misrepresentation,
exceed an amount equal to the net proceeds to such Holder (after deduction of
all underwriters’ discounts and commissions) from the disposition of the
Registrable Securities disposed of by such Holder pursuant to such Underwritten
Offering. No Holder may participate in any such Underwritten Offering unless
such Holder agrees to sell its Registrable Securities on the basis provided in
such underwriting agreement and completes and executes all questionnaires,
powers of attorney, indemnities and other documents reasonably required under
the terms of such underwriting agreement. The Company shall not be obligated to
effect or participate (a) more than two (2) Underwritten Offerings in any twelve
(12) month period, and (b) in any Underwritten Offering during any lock-up
period required by the underwriter(s) in any prior underwritten offering
conducted by the Company on its own behalf or on behalf of the Holders.

(c) If, in connection with an Underwritten Offering, the managing underwriter(s)
advise the Company that in its or their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then (i) the Company shall so advise all Holders
of Registrable Securities to be included in such Underwritten Offering and (ii)
the Company will be obligated and required to include in such Underwritten
Offering only that number of Registrable Securities requested by the Holders
thereof to be included in such registration that does not exceed such
Underwriters’ Maximum Number, such Registrable Securities to be allocated pro
rata among the Holders thereof on the basis of the number of Registrable
Securities requested to be included therein by each such Holder. No shares of
Common Stock held by any Person other than Registrable Securities held by the
Holders shall be included in a Demand Registration without the prior written
consent of the holders of a majority in interest of the Registrable Securities.

(d) A registration will not be deemed to have been effected as a Demand
Registration unless the Registration Statement relating thereto has been
declared effective by the SEC, at least 75% of the Registrable Securities
requested to be included in the registration by the Holders are included in such
registration, and the Company has complied in all material respects

 

15



--------------------------------------------------------------------------------

with its obligations under this Agreement with respect thereto; provided,
however, that if, after it has become effective, (i) such Registration Statement
or the related offer, sale or distribution of Registrable Securities thereunder
is or becomes the subject of any stop order, injunction or other order or
requirement of the SEC or any other governmental or administrative agency, or if
any court prevents or otherwise limits the sale of the Registrable Securities
pursuant to the registration, and in each case less than all of the Registrable
Securities covered by the effective Registration Statement are actually sold by
the selling Holder or Holders pursuant to the Registration Statement, or (ii)
if, in the case of an Underwritten Offering, the Company fails to provide Full
Cooperation, then such registration will be deemed not to have been effected for
purposes of clause (ii) of the proviso to Section 4.2(a). If (i) a registration
requested pursuant to this Section 4.2 is deemed not to have been effected as a
Demand Registration or (ii) the registration requested pursuant to this Section
4.2 does not remain continuously effective until forty-five (45) days after the
commencement of the distribution by the Holders of the Registrable Securities
covered by such registration, then the Company shall continue to be obligated to
effect a Demand Registration pursuant to this Section 4.2 of the Registrable
Securities included in such registration. In circumstances not including the
events described in the immediately two preceding sentences of this Section
4.2(d), each Holder of Registrable Securities shall be permitted voluntarily to
withdraw all or any part of its Registrable Securities from a Demand
Registration at any time prior to the commencement of marketing of such Demand
Registration, provided that such registration nonetheless shall count as a
Demand Registration for purposes of clause (ii) of the proviso to Section
4.2(a).

Section 4.3 Piggyback Registration.

(a) At any time after the one (1) year anniversary of the Closing Date (as
defined in the Merger Agreement), if (and on each occasion that) the Company
proposes to register any of its securities under the Securities Act (other than
pursuant to Section 4.1 or Section 4.2) for the account of any of its security
holders and such registration permits the inclusion of the Registrable
Securities (each such registration not withdrawn or abandoned prior to the
effective date thereof being herein referred to as a “Piggyback Registration”),
the Company shall give written notice to all Holders of such proposal promptly,
but in no event later than ten (10) Business Days prior to the anticipated
filing date.

(b) Subject to the provisions contained in paragraphs (a) and (c) of this
Section 4.3 and in the last sentence of this paragraph (b), the Company will be
obligated and required to include in each Piggyback Registration such
Registrable Securities as requested in a written notice from any Holder
delivered to the Company no later than five (5) Business Days following delivery
of the notice from the Company specified in Section 4.3(a). The Holders of
Registrable Securities shall be permitted to withdraw all or any part of their
shares from any Piggyback Registration at any time on or before the fifth
business day prior to the planned effective date of such Piggyback Registration,
except as otherwise provided in any written agreement with the Company’s
underwriter(s) establishing the terms and conditions under which such Holders
would be obligated to sell such securities in such Piggyback Registration. The
Company may terminate or withdraw any Piggyback Registration prior to the
effectiveness of such registration, whether or not the Holders have elected to
include Registrable Securities in such registration.

 

16



--------------------------------------------------------------------------------

(c) If a Piggyback Registration is an Underwritten Offering on behalf of a
holder of Company securities other than Holders, and the managing underwriter(s)
advise the Company that in its or their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then the Company shall include in such
registration (i) first, the number of securities requested to be included
therein by the holder(s) originally requesting such registration, (ii) second,
the number of securities requested to be included therein by all Holders who
have requested registration of Registrable Securities in accordance with Section
4.3(a), pro rata on the basis of the aggregate number of Registrable Securities
requested to be included by each such Holder and (iii) third, any other
securities that have been requested to be so included by any other person.

(d) In any Piggyback Registration that is an Underwritten Offering, the Company
shall have the right to select the managing underwriter(s) for such
registration.

(e) The Company shall not grant to any Person the right to request the Company
to register any shares of Company securities in a Piggyback Registration unless
such rights are consistent with the provisions of this Section 4.3.

Section 4.4 Registration Expenses. In connection with registrations pursuant to
Section 4.1, Section 4.2 or Section 4.3 hereof, the Company shall pay all of the
costs and expenses incurred in connection with the registrations thereunder (the
“Registration Expenses”), including all (a) registration and filing fees and
expenses, including, without limitation, those related to filings with the SEC,
(b) fees and expenses of compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (c) reasonable processing,
duplicating and printing expenses, including expenses of printing prospectuses
reasonably requested by any Holder, (d) of the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any liability
insurance and the expense of any annual audit or quarterly review), (e) fees and
expenses incurred in connection with listing the Registrable Securities for
trading on a national securities exchange, (f) fees and expenses in connection
with the preparation of the registration statement and related documents
covering the Registrable Securities, (g) fees and expenses, if any, incurred
with respect to any filing with FINRA, (h) any documented out-of-pocket expenses
of the underwriter(s) incurred with the approval of the Company, (i) the cost of
providing any CUSIP or other identification numbers for the Registrable
Securities, (j) fees and expenses and disbursements of counsel for the Company
and fees and expenses for independent certified public accountants retained by
the Company (including, without limitation, the expenses of any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested), (k) fees and
expenses of any special experts retained by the Company in connection with such
registration, and (l) reasonable and documented fees and expenses of one firm of
counsel for the Holders to be selected by the Holders of a majority of the
Registrable Securities to be included in such registration (“Holders’ Counsel”);
provided, however, that the Company shall reimburse the Holders for the
reasonable and documented fees and disbursements one, but not more than one,
additional counsel retained by any Holder for the purpose of rendering any
opinion required by the Company or the managing underwriter(s) to be rendered on
behalf of such Holder in connection with any

 

17



--------------------------------------------------------------------------------

Demand Registration. Other than as provided in the foregoing sentence, the
Company shall have no obligation to pay any out-of-pocket expenses of the
Holders relating to the registrations effected pursuant to this
Agreement. Notwithstanding the foregoing, Holders shall be responsible, on a pro
rata basis based on the number of Registrable Securities included in the
applicable registered offering by each such Holder, for any underwriting
discounts and commissions attributable to the sale of Registrable Securities
pursuant to a Registration Statement. The obligation of the Company to bear the
expenses described in this Section 4.4 and to pay or reimburse the Holders for
the expenses described in this Section 4.4 shall apply irrespective of whether
any sales of Registrable Securities ultimately take place.

Section 4.5 Registration Procedures. In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep each Holder
advised in writing as to the initiation of each registration and as to the
completion thereof. In connection with any such registration:

(a) The Company will, as soon as reasonably practicable (and in any event,
within 90 days) after its receipt of the request for registration under Section
4.2(a), prepare and file with the Commission a Registration Statement on
Form S-1, Form S-3 or another appropriate Securities Act form reasonably
acceptable to the Holders, and use reasonable best efforts to cause such
Registration Statement to become and remain effective until the completion of
the distribution contemplated thereby.

(b) The Company will (i) promptly prepare and file with the Commission such
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for as long as such registration is required to
remain effective pursuant to the terms hereof, (ii) cause the prospectus to be
supplemented by any required prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act, and (iii) comply with
the provisions of the Securities Act applicable to it with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders set forth in such Registration Statement or
supplement to the prospectus.

(c) The Company will, at least ten (10) days prior to filing a Registration
Statement or at least five (5) days prior to filing a prospectus or any
amendment or supplement to such Registration Statement or prospectus, furnish to
(i) each Holder of Registrable Securities covered by such Registration
Statement, (ii) Holders’ Counsel and (iii) each underwriter of the Registrable
Securities covered by such Registration Statement, copies of such Registration
Statement and each amendment or supplement as proposed to be filed, together
with any exhibits thereto, which documents will be subject to reasonable review
and comment by each of the foregoing Persons within five (5) days after
delivery, and thereafter, furnish to such Holders, Holders’ Counsel and the
underwriter(s), if any, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus)
and such other documents or information as such Holder, Holders’ Counsel or the
underwriter(s) may reasonably request in order to facilitate the disposition of
the Registrable Securities in accordance with the plan of distribution set forth
in the prospectus included in the Registration Statement; provided, however,
that

 

18



--------------------------------------------------------------------------------

notwithstanding the foregoing, if the Company intends to file any prospectus,
prospectus supplement or prospectus sticker that does not make any material
changes in the documents already filed, then Holders’ Counsel will be afforded
such opportunity to review such documents prior to filing consistent with the
time constraints involved in filing such document, but in any event no less than
one (1) day.

(d) The Company will promptly notify each Holder of any stop order issued or
threatened by the SEC and, if entered, use reasonable best efforts to prevent
the entry of such stop order or to remove it as soon as reasonably possible.

(e) On or prior to the date on which the Registration Statement is declared
effective, the Company shall use reasonable best efforts to register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any Holder reasonably requests and do any and all other lawful
acts and things which may be reasonably necessary or advisable to enable the
Holders to consummate the disposition in such jurisdictions of such Registrable
Securities, and use commercially reasonable efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
period which the Registration Statement is required to be kept effective;
provided that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (e), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction.

(f) The Company will notify each Holder, Holders’ Counsel and the underwriter(s)
promptly and (if requested by any such Person) confirm such notice in writing,
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or prospectus or for
additional information to be included in any Registration Statement or
prospectus or otherwise, (iii) of the issuance by any state securities
commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or blue sky laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event that
requires the making of any changes in a Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated by
reference therein so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement and prospectus
not misleading in light of the circumstances in which they were made; and, as
promptly as practicable thereafter, prepare and file with the SEC and furnish a
supplement or amendment to such prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Each Holder hereby agrees to keep any
disclosures under subsection (iv) above confidential until such time as a
supplement or amendment is filed.

(g) The Company will furnish customary closing certificates and other
deliverables to the underwriter(s) and the Holders and enter into customary
agreements

 

19



--------------------------------------------------------------------------------

satisfactory to the Company (including, if applicable, an underwriting agreement
in customary form) and take such other actions as are reasonably required in
order to expedite or facilitate the disposition of the Registrable Securities.

(h) The Company will make available for inspection by any underwriter
participating in any disposition pursuant to a Registration Statement, and any
attorney, accountant or other agent retained by any such seller or underwriter
(in each case after reasonable prior notice and at reasonable times during
normal business hours and without unnecessary interruption of the Company’s
business or operations), all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with the Registration Statement.

(i) The Company, during the period when the prospectus is required to be
delivered under the Securities Act, promptly will file all documents required to
be filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act.

(j) The Company shall use reasonable best efforts to cause all Registrable
Securities registered pursuant to the terms hereof to be listed on each national
securities exchange on which the Common Stock of the Company is then listed.

(k) The Company shall use commercially reasonable efforts to cooperate and
assist in obtaining of all necessary approvals from FINRA, if any.

(l) The Company shall provide a transfer agent and registrar for the Registrable
Securities not later than the effective date of such Registration Statement.

(m) If requested, the Company shall furnish to each Holder a copy of all
documents filed with and all correspondence from or to the SEC in connection
with the offering of Registrable Securities.

(n) The Company otherwise shall use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC.

(o) The Company shall furnish to any requesting underwriter in an Underwritten
Offering, addressed to such underwriter, (i) an opinion of the Company’s counsel
(which may be the Company’s General Counsel), dated the date of closing of the
sale of any Registrable Securities thereunder, as well as a consent to be named
in the Registration Statement or any prospectus thereto, and (ii) comfort
letters and consent to be named in the Registration Statement or any prospectus
relating thereto signed by the Company’s independent public accountants who have
examined and reported on the Company’s financial statements included in the
Registration Statement, in each case covering substantially the same matters
with respect to the Registration Statement (and the prospectus included therein)
and (in the case of the accountants’ comfort letters) with respect to events
subsequent to the date of the financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ comfort letters delivered to
the underwriters in underwritten public offerings of securities, to the extent
that the Company is required to deliver or cause the delivery of such opinion or
comfort letters to the underwriters in an Underwritten Offering.

(p) In connection with each Demand Registration, the Company shall cause there
to occur Full Cooperation.

 

20



--------------------------------------------------------------------------------

For purposes of Section 4.5(a) and Section 4.5(b), the period of distribution of
Registrable Securities in a firm commitment underwritten public offering shall
be deemed to extend until each underwriter has completed the distribution of all
securities purchased by it, and the period of distribution of Registrable
Securities in any other registration shall be deemed to extend until the earlier
of the sale of all Registrable Securities covered thereby and one hundred twenty
(120) days after the effective date thereof.

Section 4.6 Holders’ Obligations. The Company may require each Holder to
promptly furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration, including all such information as may be
requested by the SEC. Each Holder agrees that, notwithstanding the provisions of
Section 4.7 hereof, upon receipt of any notice from the Company of the happening
of any event of the kind described in Section 4.5(f) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 4.5(f) hereof, and, if so directed by the Company, such Holder will
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession and retained solely in accordance with record retention
policies then-applicable to such Holder, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. In the event
the Company shall give such notice, the Company shall extend the period during
which such Registration Statement shall be maintained effective by the number
of days during the period from and including the date of the giving of notice
pursuant to Section 4.5(f) hereof to the date when the Company shall make
available to the Holders a prospectus supplemented or amended to conform with
the requirements of Section 4.5(f) hereof.

Section 4.7 Blackout Provisions.

(a) Notwithstanding anything in this Agreement to the contrary, by delivery of
written notice to the participating Holders (a “Suspension Notice”) stating
which one or more of the following limitations shall apply to the addressee of
such Suspension Notice, the Company may (i) postpone effecting a registration
under this Agreement, or (ii) require such addressee to refrain from disposing
of Registrable Securities under the registration, in either case for a period of
no more than forty-five (45) consecutive days from the delivery of such
Suspension Notice (which period may not be extended or renewed). The Company may
postpone effecting a registration or apply the limitations on dispositions
specified in clause (ii) of this Section 4.7(a) if (x) the Company Board, in
good faith, determines that such registration or disposition would materially
impede, delay or interfere with any material transaction then pending or
proposed to be undertaken by the Company or any of its subsidiaries, or (y) the
Company in good faith determines that the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company Board, in good faith,

 

21



--------------------------------------------------------------------------------

reasonably believes would not be in the best interests of the Company; provided
that the Company may not take any actions pursuant to this Section 4.7(a) for a
period of time in excess of ninety (90) days in the aggregate in any twelve
(12)-month period.

(b) If the Company shall take any action pursuant to clause (ii) of Section
4.7(a) with respect to any participating Holder in a period during which the
Company shall be required to cause a Registration Statement to remain effective
under the Securities Act and the prospectus to remain current, such period shall
be extended for such Person by one (1) day beyond the end of such period for
each day that, pursuant to Section 4.7(a), the Company shall require such Person
to refrain from disposing of Registrable Securities owned by such Person.

Section 4.8 Exchange Act Registration. The Company will use its reasonable best
efforts to timely file with the SEC such information as the SEC may require
under Section 13(a) or Section 15(d) of the Exchange Act, and the Company shall
use its reasonable best efforts to take all action as may be required as a
condition to the availability of Rule 144 or Rule 144A under the Securities Act
with respect to its Common Stock. The Company shall furnish to any holder of
Registrable Securities forthwith upon request such reports and documents as a
holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing a holder to sell any such Registrable Securities without
registration to the extent that such reports or documents are not publicly
available on the SEC’s Electronic Data Gathering, Analysis and Retrieval system
or any successor system thereto. Certificates evidencing Registrable Securities
shall not contain any legend at such time as a Holder has provided reasonable
evidence to the Company (including any customary broker’s or selling
stockholder’s letters but expressly excluding an opinion of counsel other than
with respect to clauses (d) or (e) below), that (a) there has been a sale of
such Registrable Securities pursuant to an effective registration statement, (b)
there has been a sale of such Registrable Securities pursuant to Rule 144
(assuming the transferor is not an affiliate of the Company), (c) such
Registrable Securities are then eligible for sale under Rule 144(b)(i), (d) in
connection with a sale, assignment or other transfer (other than under Rule
144), upon request of the Company, such Holder provides the Company with an
opinion of counsel to such Holder, in a reasonably acceptable form, to the
effect that such sale, assignment or transfer of the Registrable Securities may
be made without registration under the applicable requirements of the Securities
Act or (e) such legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the SEC). Following such time as restrictive legends
are not required to be placed on certificates representing Registrable
Securities pursuant to the preceding sentence, the Company will, no later than
three (3) Business Days following the delivery by a Holder to the Company or the
Company’s transfer agent of a certificate representing Registrable Securities
containing a restrictive legend and the foregoing evidence (and opinion if
applicable), deliver or cause to be delivered to such Holder a certificate
representing such Registrable Securities that is free from all restrictive and
other legends or credit the balance account of such Holder’s or such Holder’s
nominee with the Depository Trust Company (the “DTC”) (if DTC is then offered by
the Company and its transfer agent) with a number of shares of Common Stock
equal to the number of shares of Common Stock represented by the certificate so
delivered by such Holder.

 

22



--------------------------------------------------------------------------------

Section 4.9 Indemnification.

(a) Indemnification by the Company. The Company agrees, notwithstanding the
termination of this Agreement, to indemnify and hold harmless, to the fullest
extent permitted by law, each Holder and each of its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each Person, if any, who controls such Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person (each, a
“Controlling Person”), from and against any and all losses, claims, damages,
settlement amounts (only if the Company consented in writing to the settlement,
which consent shall not be unreasonably withheld), liabilities, reasonable
attorneys’ fees, costs and expenses of investigating and defending any such
claim (collectively, “Damages”) and any action in respect thereof to which such
Holder, its managers, members, managing members, general and limited partners,
officers, directors, employees and agents, and any such Controlling Persons may
become subject to under the Securities Act or otherwise, but only insofar as
such Damages (or proceedings in respect thereof) arise out of, or are based
upon, any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or prospectus of the Company (or any
amendment or supplement thereto) or any preliminary prospectus of the Company,
or arise out of, or are based upon, any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances in which they
were made, except insofar as the same are based upon information furnished in
writing to the Company by such Holder or any of its managers, members, managing
members, general partners, officers, directors, employees, agents and
Controlling Persons expressly for use therein, and, consistent with and subject
to the foregoing, shall reimburse such Holder, its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each such Controlling Person for any legal and other expenses
reasonably incurred by such Holder, its managers, members, managing members,
general and limited partners, officers, directors, employees and agents, or any
such Controlling Person in investigating or defending or preparing to defend
against any such Damages or proceedings. In addition to the indemnity contained
herein, the Company will reimburse each Holder for its reasonable out-of-pocket
legal and other expenses (including the reasonable out-of-pocket cost of any
investigation, preparation and travel in connection therewith) as incurred in
connection therewith, as promptly as practicable after such expenses are
incurred and invoiced.

(b) Indemnification by the Holder. The Holders agree, severally and not jointly,
to indemnify and hold harmless the Company, its officers, directors, employees
and agents and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person, to the
same extent as the foregoing indemnity from the Company to the Holders, but only
with respect to information related to the Holders, or their plan of
distribution, furnished in writing by the Holders or any of their managers,
members, managing members, general partners, officers, directors, employees,
agents and Controlling Persons to the Company expressly for use in any
Registration Statement or prospectus, or any amendment or supplement thereto, or
any preliminary prospectus. No Holder shall be required to indemnify any Person
pursuant to this Section 4.9(b) for any amount in excess of the net proceeds
received by such Holder from the sale of the Registrable Securities sold for the
account of such Holder.

 

23



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(an “Indemnified Party”) of notice of any claim or the commencement of any
action in respect of which indemnity may be sought pursuant to Section 4.9(a) or
Section 4.9(b), the Indemnified Party shall, if a claim in respect thereof is to
be made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), notify the Indemnifying Party in writing of the claim or
the commencement of such action; provided, that the failure to notify the
Indemnifying Party shall not relieve it from any liability that it may have to
an Indemnified Party except to the extent of any actual prejudice resulting
therefrom. If any such claim or action shall be brought against an Indemnified
Party, and it shall notify the Indemnifying Party thereof, the Indemnifying
Party shall be entitled to participate therein, and, to the extent that it
wishes, jointly with any other similarly notified Indemnifying Party, to assume
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such claim or action, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof; provided, that the Indemnified Party shall have the right to employ
separate counsel to represent the Indemnified Party and its Controlling Persons
who may be subject to liability arising out of any claim in respect of which
indemnity may be sought by the Indemnified Party against the Indemnifying Party,
but the fees and expenses of such counsel shall be for the account of such
Indemnified Party unless (i) the Indemnifying Party and the Indemnified Party
shall have mutually agreed to the retention of, and reimbursement of fees for,
such counsel or (ii) in the reasonable opinion of counsel to such Indemnified
Party representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interest between them, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such claim or action or separate but substantially similar or related
claims or actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for all Indemnified Parties. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
would reasonably have been a party and indemnity would reasonably have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such claim or proceeding. Whether or not the defense of any claim or action
is assumed by the Indemnifying Party, such Indemnifying Party will not be
subject to any liability for any settlement made without its written consent.

Section 4.10 No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to any of its securities (including any
registration or similar agreement) which is inconsistent with or violates the
material rights granted to the Holders in this Agreement.

Section 4.11 Lock-Up Agreements. Each of the Holders and the Company agrees
that, in connection with an Underwritten Offering in respect of which
Registrable Securities are being

 

24



--------------------------------------------------------------------------------

sold, or in connection with any other public offering of Common Stock by the
Company, if requested by the underwriter(s), it will enter into customary
“lock-up” agreements pursuant to which it will agree not to, directly or
indirectly, sell, offer to sell, grant any option for the sale of, or otherwise
dispose of, any Common Stock or any securities convertible or exchangeable into
Common Stock (subject to customary exceptions) for a period not to exceed ninety
(90) days from the effective date of the Registration Statement pertaining to
such Registrable Securities or from such other date as may be requested by the
underwriter(s). The Company further agrees that, in connection with an
Underwritten Offering in respect of which Registrable Securities are being sold,
if requested by the managing underwriter(s), it will exercise its best efforts
to obtain agreements (in the underwriters’ customary form) from its directors
and executive officers not to, directly or indirectly, sell, offer to sell,
grant any option for the sale of, or otherwise dispose of, any Common Stock or
any securities convertible or exchangeable into Common Stock (subject to
customary exceptions), for a period not to exceed ninety (90) days from the
effective date of the Registration Statement pertaining to such Registrable
Securities or from such other date as may be requested by the underwriter(s).

Section 4.12 Termination of Registration Rights. The rights granted under this
Article IV shall terminate on the earlier of the date that (a) the Holders no
longer Beneficially Own any Registrable Securities or (b) all Registrable
Securities are eligible for sale without any volume or other limitations or
restrictions; provided, however, that the indemnification provisions set forth
in Section 4.9 shall survive such termination.

Section 4.13 Assignment; Binding Effect. The rights and obligations provided in
this Article IV may be assigned in whole or in part by any Holder to a
controlled affiliate of such Holder or to any member, general or limited partner
or stockholder of any such Holder (each, a “Permitted Transferee”) without the
consent of the Company or any other Holder. Such assignment shall be effective
upon receipt by the Company of (a) written notice from the Holder certifying
that the transferee is a Permitted Transferee, stating the name and address of
the Permitted Transferee and identifying the amount of Registrable Securities
with respect to which the rights under this Agreement are being transferred, and
(b) a written agreement from the Permitted Transferee to be bound by all of the
terms of this Article IV as a “Holder.” Upon receipt of the documents referenced
in clauses (a) and (b) of this Section 4.13, the Permitted Transferee shall
thereafter be deemed to be a “Holder” for all purposes of this Article
IV. Except as set forth in this Section 4.13, the rights and obligations
provided in this Article IV may not be assigned by any party hereto without the
prior written consent of each of the other parties hereto.

ARTICLE V

COVENANTS

Section 5.1 No Conflicting Agreements. For so long as this Agreement remains in
effect, neither the Company nor TPG shall enter into any stockholder agreement
or arrangement of any kind with any Person with respect to any Shares or other
Securities, or otherwise act or agree to act in concert with any Person with
respect to any Shares or other Securities, to the extent such agreement,
arrangement, or concerted act would controvert, or otherwise be inconsistent in
any material respect with, the provisions of this Agreement.

 

25



--------------------------------------------------------------------------------

Section 5.2 Further Assurances. Each of TPG and the Company agrees to execute
and deliver all such further documents and do all acts and things that from time
to time may reasonably be required to effectively carry out or better evidence
or perfect the full intent and meaning of this Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendment and Waiver. This Agreement may not be amended, except by
an agreement in writing, executed by each of TPG and the Company, and compliance
with any term of this Agreement may not be waived, except by an agreement in
writing executed on behalf of the party against whom the waiver is intended to
be effective. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of any such provision and
shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

Section 6.2 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void, or otherwise
unenforceable, all other provisions of this Agreement, to the extent permitted
by Law, shall not be affected and shall remain in full force and effect. Upon
any such determination, the parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 6.3 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the agreements and other documents and instruments
referred to herein, embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes and
preempts any prior understandings, agreements, or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 6.4 Successors and Assigns. Except as expressly set forth herein,
neither this Agreement nor any of the rights or obligations of any party under
this Agreement (including any rights under Article II and Article III hereof)
may be assigned, in whole or in part (except by operation of Law), by either
party without the prior written consent of the other party, and any such
transfer or attempted transfer without such consent shall be null and void. This
Agreement shall be binding upon and shall inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

Section 6.5 Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one and the same agreement.

Section 6.6 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in

 

26



--------------------------------------------------------------------------------

addition to, and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order, or other equitable relief in any court of competent jurisdiction
enjoining any such breach and enforcing specifically each and every one of the
terms and provisions hereof. Each party hereto agrees not to oppose the granting
of such relief in the event a court determines that such a breach has occurred,
and to waive any requirement for the securing or posting of any bond in
connection with such remedy.

(b) All rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at Law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such party.

Section 6.7 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first (1st) Business Day following
the date of dispatch if delivered by a recognized next day courier service, or
on the third (3rd) Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

If to the Company:

[HoustonCo]

[                    ]

[                    ]

[                    ]

Fax No.: [                    ]

with a copy (which shall not constitute notice) to:

[                    ]

[                    ]

[                    ]

Attention: [                    ]

Fax No.: [                    ]

If to TPG:

c/o TPG Global, LL

C301 Commerce St, Suite 3300

Fort Worth, Texas 76102

Attn: General Counsel

Facsimile: (817) 871-4001

 

27



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl P. Marcellino

Fax: (646) 728-1523

Section 6.8 Governing Law; Venue and Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York, without regard to, or otherwise giving effect to,
any body of Law or other rule that would cause or otherwise require the
application of the Laws of any other jurisdiction.

(b) Any action or proceeding against either the Company or TPG relating in any
way to this Agreement may be brought exclusively in the courts of the State of
New York or (to the extent subject matter jurisdiction exists therefore) the
United States District Court for the Southern District of New York, and each of
the Company and TPG irrevocably submits to the jurisdiction of both such courts
in respect of any such action or proceeding. Any actions or proceedings to
enforce a judgment issued by one of the foregoing courts may be enforced in any
jurisdiction.

(c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH
OF THE COMPANY AND TPG HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION, OR SUIT
(WHETHER IN CONTRACT, TORT, OR OTHERWISE), INQUIRY, PROCEEDING, OR INVESTIGATION
ARISING OUT OF, OR BASED UPON, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH OF THE COMPANY AND TPG ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTY THAT THIS SECTION 6.8(C) CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH IT IS RELYING, AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. THE COMPANY OR TPG MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 6.8(C) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 6.9 Third Party Benefits. Except the provisions in Section 6.10, none of
the provisions of this Agreement are for the benefit of, or shall be enforceable
by, any third-party beneficiary.

Section 6.10 No Recourse Against Others. All claims, causes of action (whether
in contract or in tort, in law or in equity, or granted by statute),
obligations, or liabilities that may be based upon, be in respect of, arise
under, out of or by reason of, be connected with, or relate in any manner to
this Agreement, or the negotiation, execution, performance or breach of this

 

28



--------------------------------------------------------------------------------

Agreement (including any representation or warranty made in, in connection with,
or as an inducement to, this Agreement), may be made only against (and are those
solely of) the entities that are expressly identified as parties in the preamble
to this Agreement (the “Contracting Parties”). No Person who is not a
Contracting Party, including any and all former, current or future directors,
officers, employees, incorporators, members, general or limited partners,
controlling persons, managers, management companies, equityholders, affiliates,
agents, attorneys, or representatives of, and any and all former, current or
future financial advisors or lenders to, any Contracting Party, and any and all
former, current or future directors, officers, employees, incorporators,
members, general or limited partners, controlling persons, managers, management
companies, equityholders, affiliates, agents, attorneys, or representatives of,
and any and all former, current or future financial advisors or lenders to, any
of the foregoing, and any and all former, current or future heirs, executors,
administrators, trustees, successors or assigns of any of the foregoing (the
“Non-Recourse Parties”), shall have any liability (whether in contract or in
tort, in law or in equity, or granted by statute) for any claims, causes of
action, obligations or liabilities arising under, out of, in connection with, or
related in any manner to this Agreement, or the negotiation, execution,
performance, or breach of this Agreement; and, to the maximum extent permitted
by Law, each Contracting Party hereby waives and releases all such claims and
causes of action against any such Non-Recourse Parties. Without limiting the
foregoing, to the maximum extent permitted by Law, (a) each Contracting Party
hereby waives and releases any and all rights, claims, demands, or causes of
action that may otherwise be available at law or in equity, or granted by
statute, to avoid or disregard the entity form of a Contracting Party or
otherwise impose liability of a Contracting Party on any Non-Recourse Party,
whether granted by statute or based on theories of equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the corporate, limited liability company or limited partnership veil,
unfairness, undercapitalization, or otherwise, in each case in connection with,
or related in any manner to this Agreement, or the negotiation, execution,
performance, or breach of this Agreement; and (b) each Contracting Party
disclaims any reliance upon any Non-Recourse Parties with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with, or as an inducement to this Agreement.

Section 6.11 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 6.12 Expenses. Except to the extent otherwise expressly provided herein,
the Company shall reimburse TPG and its Affiliates, upon presentation of
appropriate documentation, for all reasonable out-of-pocket expenses incurred by
TPG and its Affiliates after the date hereof in connection with enforcement of
this Agreement.

Section 6.13 Termination. Except to the extent otherwise expressly provided
herein, this Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect in the event that (a) TPG
and its Affiliates cease to Beneficially Own any shares of Common Stock and (b)
the registration rights and obligations set forth in Article IV (other than
those set forth in Section 4.9) have terminated pursuant to Section 4.12.

[The remainder of this page has been intentionally left blank.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first written above.

 

COMPANY: [HOUSTONCO] By:  

 

Name:     Title:     TPG: TPG VI PANTERA HOLDINGS, L.P.   By: TPG Genpar VI
Delfir AIV, L.P., its general partner   By: TPG Genpar VI Delfir AIV Advisors,
LLC, its general partner By:  

 

Name:     Title:     TPG MANAGER: TPG VI MANAGEMENT, LLC By:  

 

Name:     Title:    

(Signature Page to Stockholders Agreement)



--------------------------------------------------------------------------------

Exhibit A

Investment Committee Rights and Responsibilities

The Investment Committee rights and responsibilities shall include committee
approval for each of the following:

(i) Any incurrence, assumption, guaranty or other similar assumption of
liability by the Company or any of its subsidiaries in respect of any Debt with
a principal amount attributed to the Company’s share of greater than
$20,000,000; and

(ii) Such other transactions as set forth on Annex I hereto.1

Notwithstanding the foregoing, the consent rights set forth in paragraphs (i)
and (ii) above shall not apply, and committee approval shall not be required for
any actions taken or to be taken, in connection with a Change of Control of the
Company.

 

1  Annex I to be same as Annex I to Exhibit A to existing Stockholders Agreement
among the Company and TPG, dated June 5, 2012, as amended, excluding the
paragraph entitled “Equity or Equity-Linked Securities” (or covering the subject
matter of such paragraph, if such title has changed).



--------------------------------------------------------------------------------

Exhibit B

Compensation Committee Rights and Responsibilities

In addition to its current mandate (as previously provided to TPG), the
Compensation Committee Charter rights and responsibilities shall include
committee approval for each of the following:

(i) The hiring or termination of any of the Company’s Chief Executive Officer,
Chief Financial Officer, Chief Operating Officer and Chief Investment Officer,
or any material change in any of the duties of any such executive officer; and

(ii) Any issuance, sale or authorization pursuant to any future compensation
arrangements for the Company’s directors, officers, employees, consultants and
agents.

Notwithstanding the foregoing, the consent rights set forth in paragraph (i)
above shall not apply, and committee approval shall not be required for any
actions taken or to be taken, in connection with a Change of Control of the
Company.